UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07490 Nuveen Virginia Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant’s telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: May 31,2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Life is Complex Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Investments Fund information is ready—no more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund dividends and statements from your financial advisor or brokerage account. or www.nuveen.com/accountaccess If you receive your Nuveen Fund dividends and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Fund Leverage 13 Common Share Information 15 Risk Considerations 18 Performance Overview and Holding Summaries 19 Shareholder Meeting Report 25 Report of Independent Registered Public Accounting Firm 27 Portfolios of Investments 28 Statement of Assets and Liabilities 70 Statement of Operations 72 Statement of Changes in Net Assets 74 Statement of Cash Flows 77 Financial Highlights 80 Notes to Financial Statements 89 Additional Fund Information Glossary of Terms Used in this Report Reinvest Automatically, Easily and Conveniently Board Members & Officers Annual Investment Management Agreement Approval Process Nuveen Investments 3 Chairman’s Letter to Shareholders Dear Shareholders, A pattern of divergence has emerged in the past year. Steady and moderate growth in the U.S. economy helped sustain the stock market’s bull run another year. U.S. bonds also performed well, amid subdued inflation, interest rates that remained unexpectedly low and concerns about the economic well-being of the rest of the world. The stronger domestic economy enabled the U.S. Federal Reserve (Fed) to gradually reduce its large scale bond purchases, known as quantitative easing (QE), without disruption to the markets, as well as beginning to set expectations for a transition into tightening mode. The economic story outside the U.S. holds much uncertainty. The escalating drama over Greece’s debt negotiations has the European economy on edge, while China’s economy has decelerated and experienced a great deal of turmoil in its stock markets. Other areas of concern include a surprisingly steep decline in oil prices, the U.S. dollar’s rally and an increase in geopolitical tensions, involving the Russia-Ukraine crisis and terrorist attacks across the Middle East and Africa, as well as more recently in Europe. While a backdrop of healthy economic growth in the U.S. and the continuation of accommodative monetary policy (with the central banks of Japan and Europe stepping in where the Fed has left off) bodes well for the markets, the global outlook has become more uncertain. Indeed, volatility is likely to feature more prominently in the investment landscape going forward. Such conditions underscore the importance of professional investment management. Experienced investment teams have weathered the market’s ups and downs in the past and emerged with a better understanding of the sensitivities of their asset class and investment style, particularly in times of turbulence. We recognize the importance of maximizing gains, while striving to minimize volatility. And, the same is true for investors like you. Maintaining an appropriate time horizon, diversification and relying on practiced investment teams are among your best strategies for achieving your long-term investment objectives. Additionally, I encourage you to communicate with your financial consultant if you have questions about your investment in a Nuveen Fund. On behalf of the other members of the Nuveen Fund Board, we look forward to continuing to earn your trust in the months and years ahead. William J. Schneider Chairman of the Board July 24, 2015 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Georgia Dividend Advantage Municipal Fund 2 (NKG) Nuveen Maryland Premium Income Municipal Fund (NMY) Nuveen Minnesota Municipal Income Fund (NMS) Nuveen Missouri Premium Income Municipal Fund (NOM) Nuveen North Carolina Premium Income Municipal Fund (NNC) Nuveen Virginia Premium Income Municipal Fund (NPV) These Funds feature portfolio management by Nuveen Asset Management, LLC, an affiliate of Nuveen Investments, Inc. Portfolio managers Daniel J. Close, CFA, Thomas C. Spalding, CFA, Douglas J. White, CFA and Christopher L. Drahn, CFA, discuss U.S. economic and municipal market conditions, key investment strategies and the twelve-month performance of these six Nuveen Funds. Dan has managed the Nuveen Georgia and North Carolina Funds since 2007. Tom assumed portfolio management responsibility for the Maryland and Virginia Funds in 2011, Doug has managed the Minnesota Fund since 1993 and Chris has managed the Missouri Fund since 2011. Fund Mergers The Nuveen Minnesota Municipal Income Fund (NMS), which commenced operations on October 6, 2014, was formed from the merger of Minnesota Municipal Income Portfolio Inc. (MXA) and First American Minnesota Municipal Income Fund II (MXN) (the Mergers), both of which had been managed by U.S. Bancorp Asset Management, Inc. and sub-advised by Nuveen Fund Advisors, LLC and Nuveen Asset Management, LLC. MXA is treated as the survivor of the Mergers for accounting and performance reporting purposes. Accordingly, all performance and other information shown for NMS for periods prior to October 6, 2014, is that of MXA. MXA’s previous fiscal year end was June 30, 2014, and therefore NMS’s reporting period for this report is from July 1, 2014 through May 31, 2015. See Notes to Financial Statements, Note 1 — General Information and Significant Accounting Policies, Fund Mergers for further information. What factors affected the U.S. economy and the national municipal market during the twelve-month reporting period ended May 31, 2015? During this reporting period, the U.S. economy continued to expand at a moderate pace. The Federal Reserve (Fed) maintained efforts to bolster growth and promote progress toward its mandates of maximum employment and price stability by holding the benchmark fed funds rate at the record low level of zero to 0.25% that it established in December 2008. At its October 2014 meeting, the Fed announced that it would end its bond-buying stimulus program as of November 1, 2014, after tapering its monthly asset purchases of mortgage-backed and longer-term Treasury securities from the original $85 billion per month to $15 billion per Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s (S&P), Moody’s Investors Service, Inc. (Moody’s) or Fitch, Inc. (Fitch). Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Bond insurance guarantees only the payment of principal and interest on the bond when due, and not the value of the bonds themselves, which will fluctuate with the bond market and the financial success of the issuer and the insurer. Insurance relates specifically to the bonds in the portfolio and not to the share prices of a Fund. No representation is made as to the insurers’ ability to meet their commitments. Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Nuveen Investments 5 Portfolio Managers’ Comments (continued) month over the course of seven consecutive meetings (December 2013 through September 2014). In making the announcement, the Fed cited substantial improvement in the outlook for the labor market since the inception of the current asset purchase program as well as sufficient underlying strength in the broader economy to support ongoing progress toward maximum employment in a context of price stability. The Fed also reiterated that it would continue to look at a wide range of factors, including labor market conditions, indicators of inflationary pressures and readings on financial developments, in determining future actions. Additionally, the Fed stated that it would likely maintain the current target range for the fed funds rate for a considerable time after the end of the asset purchase program, especially if projected inflation continues to run below the Fed’s 2% longer run goal. However, if economic data shows faster progress, the Fed indicated that it could raise the fed funds rate sooner than expected. The Fed changed its language slightly in December, indicating it would be “patient” in normalizing monetary policy. This shift helped ease investors’ worries that the Fed might raise rates too soon. However, as employment data released early in the year continued to look strong, anticipation began building that the Fed could raise its main policy rate as soon as June. As widely expected, after its March meeting, the Fed eliminated “patient” from its statement but also highlighted the policy makers’ less optimistic view of the economy’s overall health as well as downgraded their inflation projections. The Fed’s April meeting seemed to further signal that a June rate hike was off the table. While the Fed attributed the first quarter’s economic weakness to temporary factors, the meeting minutes from April revealed that many Committee members believed the economic data available in June would be insufficient to meet the Fed’s criteria for initiating a rate increase. The June meeting bore out that presumption, and the Fed decided to keep the target rate near zero. But the Committee also continued to telegraph the likelihood of at least one rate increase in 2015, which many analysts forecasted for September. According to the government’s most recent estimate, the U.S. economy contracted at a 0.7% annualized rate in the first quarter of 2015, as measured by GDP, compared with an increase of 4.6% in the second quarter of 2014, 5.0% in the third quarter and 2.2% in the fourth quarter. The decline in real GDP growth rate from the fourth quarter of 2014 to the first quarter of 2015 primarily reflects a downturn in both state and local government spending, a decline in exports and consumer spending. These were partly offset by an upturn in federal government spending. The Consumer Price Index (CPI), at -0.2%, was unchanged year-over-year as of May 2015. The core CPI (which excludes food and energy) increased 1.7% during the same period, below the Fed’s unofficial longer term inflation objective of 2.0%. As of May 31, 2015, the national unemployment rate was 5.5%, the level considered “full employment” by some Fed officials, down from the 6.3% reported in May 2014. The housing market continued to post consistent gains as of its most recent reading in April 2015. The average home price in the S&P/Case-Shiller Index of 20 major metropolitan areas rose 4.9% for the twelve months ended April 2015 (most recent data available at the time this report was prepared). Municipal bonds enjoyed strong performance during the twelve-month reporting period, buoyed by a backdrop of low interest rates, improving investor sentiment and favorable supply-demand dynamics. Interest rates were widely expected to rise in 2014, as the economy improved and the Fed wound down its asset purchases. However, the 10-year Treasury yield ended the year even lower than where it began. As a result, fixed income asset classes performed surprisingly well (as yields fall, prices rise and vice versa). At the same time, investors grew more confident that the Fed’s tapering would proceed at a measured pace and that the credit woes of Detroit and Puerto Rico would be contained. In addition, credit fundamentals for state and local governments were generally stabilizing, although pockets of trouble remained. California and New York showed marked improvements during 2014, whereas Illinois, New Jersey and Puerto Rico, for example, still face considerable challenges. Investors’ declining risk aversion bolstered demand for higher yielding assets, including municipal bonds, which reversed the tide of outflows municipal bond funds suffered in 2013. While demand and inflows rose, supply continued to be subdued in 2014. More municipal bonds left the market than were added, a condition known as net negative issuance. Part of the reason for net negative issuance was that a significant portion of issuer activity focused on current refundings, in which a new bond is issued to replace the called bond (in contrast to an advanced refunding, where the called bond remains in the market as a pre-refunded bond). 6 Nuveen Investments These factors helped drive municipal bond yields lower and tightened yield spreads relative to Treasuries in 2014 overall. However, as 2015 began, market conditions turned more volatile. A series of disappointing economic data underscored the fragility of the U.S. recovery, as well as cast further uncertainty on the timing of the Fed’s first rate hike. Issuance was unusually strong at the beginning of 2015, fueling concerns about potential oversupply conditions. Over the twelve months ended May 31, 2015, municipal bond issuance nationwide totaled $397.8 billion, an increase of 34.4% from the issuance for the twelve-month period ended May 31, 2014. The surge in gross issuance is due mostly to increased refunding deals as issuers have been actively and aggressively refunding their outstanding debt given the very low interest rate environment. These refunding transactions have ranged from 40%-60% of total issuance over the past few years. Thus, the net issuance (all bonds issued less bonds redeemed) is actually much lower than the gross issuance. In fact, the total municipal bonds outstanding has actually declined in each of the past four calendar years. So, the gross is surging, but the net is not and this has been an overall positive technical factor on municipal bond investment performance. At the same time, regulatory changes, increased risk aversion and expectations for rising interest rates have encouraged bond dealers, typically brokers and banks, to reduce the size of their inventories in recent years. By holding smaller amounts of bonds on their books, dealers seek to mitigate their exposure to bonds that could potentially be worth less or be more difficult to sell in the future. As a result, there has been less liquidity in the marketplace, which contributed to periods of increased price volatility in early 2015. The municipal bond market also experienced some seasonal weakness in the first few months of 2015 due to tax-related selling. Finally, divergence in economic growth and central bank policies around the world have reinforced an interest rate differential that favors demand for U.S. Treasuries, maintaining downward pressure on yields. How were the economic and market conditions in Georgia, Maryland, Missouri, Minnesota, North Carolina and Virginia during the twelve-month reporting period ended May 31, 2015? Georgia’s economy is performing well. Benchmark employment revisions indicate that the labor market fared considerably better last year than previously estimated. Total state employment grew by 3.0% in 2014, compared to 2.3% for the nation. As of May 2015, unemployment in Georgia was 6.3%, down from 7.3% in May 2014, but still above the national rate of 5.5%. Georgia’s economy continued to be well diversified, although geographically concentrated around the Atlanta metropolitan area. Home prices in the Atlanta area, which were hard hit by the housing crisis, were up 4.9% year-over-year as of April 2015 (most recent data available at the time this report was prepared), according to the S&P/Case-Shiller Home Price Index. For Fiscal 2016, Georgia adopted a $21.8 billion state budget, increasing state spending by $1 billion over the Fiscal 2015 budget. The 2016 state budget is still $3 billion below the 2007 fiscal year levels, on an inflation-adjusted per capita basis. The Fiscal 2016 budget provides $500 million in additional funds for K-12 education and 1% pay raises for state employees. In November 2014, voters in Georgia approved a constitutional amendment to prevent the state from increasing the maximum individual income tax rate above 6%. Individual income tax is Georgia’s largest revenue source accounting for 47% of the state’s Fiscal 2015 general fund budget. Capping the income tax reduces the state’s financial flexibility to raise revenues if necessary. As of June 2015 (subsequent to the close of this reporting period), Georgia’s general obligation debt continued to be rated Aaa/AAA/AAA with stable outlooks from Moody’s, S&P and Fitch, respectively. For the twelve months ended May 31 2015, municipal issuance in Georgia totaled $6.8 billion, a gross issuance increase of 34.8% from the twelve months ended May 31, 2014. In Maryland, the state’s credit profile remained relatively strong, due to sound fiscal management and a diverse economy. In 2014, Maryland’s economic growth was fairly slow at 0.8%, compared to 2.2% for the U.S. While the state’s economic recovery has been somewhat hampered by federal budget cuts, private sector employment has shown recent signs of expansion. Growth in the health care and professional services sectors buoyed the state’s job market and lowered statewide unemployment to 5.3% as of May 2015, down from 5.8% in the prior year. However, Maryland’s proximity to Washington D.C. means a greater dependency on federal employment than in most states, leaving it vulnerable to federal cost-cutting. Government employment accounts for nearly 20% of all state employment but the effects of federal spending cutbacks on Maryland’s employment numbers is finally abating as Nuveen Investments 7 Portfolio Managers’ Comments (continued) both the private sector and to some extent the federal government, add jobs. Maryland has one of the nation’s best educated workforces, which has facilitated the development of advanced technology and the growth of public and private research facilities. Combined with the influence of the government sector and the presence of 56 universities, this has made Maryland a center for national security and medical and biomedical research. Maryland’s Fiscal 2016 budget estimates a 1% increase in revenues and expenditures and increases the state’s reserve fund to $967 million. As of June 2015, (subsequent to the close of this reporting period), Moody’s, S&P and Fitch rated Maryland general obligation debt at Aaa/AAA/AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2015, municipal issuance in the state totaled $8.0 billion, a gross issuance increase of 53.4% from the twelve-month period ended May 31, 2014. For 2014, Minnesota’s economic growth trailed the national growth rate with Minnesota’s GDP growing 1.4%, compared with the national rate of 2.2%, and ranking Minnesota’s GDP growth 27th fastest among all states. Minnesota’s modest GDP growth was driven by gains in the manufacturing and health care. Education, health care services, trade and transportation, and professional and business services sectors experienced the strongest employment gains in 2014. Minnesota’s manufacturing firms continue to expand and reported a 2.9% increase in exports for 2014. As of May 2015, Minnesota’s seasonally adjusted unemployment rate of 3.8% remained well below the national unemployment rate of 5.5% and was down from 4.1% in May 2014. According to the S&P/Case-Shiller Index of 20 major metropolitan areas, housing prices in Minnesota rose a fairly modest 3.2% during the twelve months ended April 2015 (most recent data available at the time this report was prepared), compared with a 4.9% price increase nationally. In June 2015, Minnesota passed a balanced $42 billion biennium budget for Fiscal 2016 and 2017. During the 2015 legislative session, strong tax collections gave Governor Dayton and the Legislature the luxury of a nearly $2 billion budget surplus which allowed the state to increase per pupil state aid payments by nearly 2% and fund economic development and energy program projects. The Governor and Legislature used a special session to negotiate the final budget agreement and avoided another painful government shutdown like the state experienced in 2011 when a budget gap lead to an eight day government shutdown. Minnesota’s structural imbalance led S&P to downgrade the rating on the state’s general obligation bonds to AA+ from AAA in September 2011. Moody’s revised its outlook for the state to stable from negative in July 2013, while maintaining its Aa1 rating. Despite these revisions, Minnesota retained a solid credit profile reflective of its well-balanced economy, above-average wealth levels, moderate debt burden and strong debt management. For the twelve months ended May 31, 2015, municipal issuance in Minnesota totaled $7.0 billion, representing a 40.2% gross issuance increase from the twelve months ended May 31, 2014. Missouri’s economic recovery continues to lag national economic growth. For 2014, national GDP grew 2.2% and outpaced Missouri’s GDP growth rate of 0.9%. As of May 2015, Missouri’s unemployment rate of 5.8% remained above the national unemployment rate of 5.5%, but state unemployment improved from the state’s 6.1% unemployment rate as of May 2014. Job growth was driven by gains in the manufacturing, professional and business services, education and health services, and government sectors. Missouri’s state exports also improved in 2014, with exports increasing 9.3% from 2013, export gains were driven by gains in motor vehicles and trade growth with Missouri’s two largest trading partners, Canada and Mexico. For Fiscal 2016, the balanced Missouri state budget of $26.1 billion is 1.1% lower than the Fiscal 2015 budget of $26.4 billion, but the Fiscal 2016 budget increased K-12 education funding from $3.15 billion to $3.22 billion. As of June 2015, Moody’s, S&P and Fitch rated Missouri general obligation debt at Aaa/AAA/AAA, respectively, with stable outlooks. For the twelve months ended May 31, 2015, municipal issuance in Missouri totaled $5.7 billion, representing a 12% gross issuance decrease from the twelve months ended May 31, 2014. North Carolina’s growth slowed in 2014 but it remains in the middle of the pack in terms of its recovery from the recession. For 2014, the gross state product for North Carolina grew 1.4% compared to 2.7% the prior year, however, it still ranks 25th among all states. As of May 2015, the state’s unemployment rate of 5.7% was close to its lowest point since early 2008; during the recession the unemployment rate topped 11%. North Carolina has worked to transition its economy away from old-line manufacturing into 8 Nuveen Investments sectors oriented toward research, technology and services and the combination of experience and a focus on the future resulted in Raleigh being selected as the site for a new federally subsidized institute for technology-based manufacturing. Once a leader in textiles, furniture and tobacco, the state’s manufacturing sector was not expected to resume its role as a major driver in the North Carolina economy but manufacturing has continued to represent a significant number of the state’s jobs. Almost 11% of total employment is in manufacturing and the sector has added 9,500 jobs during the recovery. The federal government remained the largest employer in the state due to the large military installments, including Fort Bragg and Camp Lejeune, which are the two largest employers in the state with more than 110,000 workers. According to the S&P/Case-Shiller Index of 20 major metropolitan areas, housing prices in Charlotte rose 5.6% during the twelve months ended April 2015 (most recent data available at the time this report was prepared). This put Charlotte home prices less than 4% from their 2007 peak. North Carolina is projected to have a $400 million surplus in Fiscal Year 2015 and the Fiscal Year 2016 proposed budget includes a 2% increase in revenues. As of May 2015, Moody’s, S&P and Fitch rated North Carolina general obligation debt at Aaa/AAA/AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2015, municipal issuance in North Carolina totaled $5.5 billion, a gross issuance increase of 108.3% from the previous twelve months. Virginia’s economic recovery leading into 2014 had been slow but steady. Then in 2014 it came to a halt and the state posted no growth in GDP which put it in 48th place among all states. However, other economic indicators reflect an economy that is relatively healthy and improving. As of May 2015, unemployment in the commonwealth fell to 4.9%, down from 5.2% a year earlier and just below the national average of 5.5%. Job growth in Virginia was led by the education and health services, financial services and construction sectors. Virginia has a relatively high percentage of government employment, at almost 19% of total employment; this is a result of its proximity to Washington D.C. in the north and large military presence in the Hampton Roads region. In recent months, home prices in the region have risen slightly, according to the S&P/Case-Shiller Index of 20 major metropolitan areas, with the Washington D.C. area posting a 1.1% gain for the twelve months ended April 2015 (most recent data available at the time this report was prepared), compared with a 4.9% price increase nationally. Virginia is entering its second year of its biennium budget and revenues are coming in below budget for Fiscal Year 2015. The state has revised its budgeted revenues for Fiscal Year 2016 downward and plans to offset this with draws on its revenue stabilization fund and general fund reserves. As of June 2015, (subsequent to the close of this reporting period), Moody’s, S&P and Fitch rated Virginia general obligation debt at Aaa/AAA/AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2015, issuance in Virginia totaled $8.7 billion, a gross issuance increase of 56.3% from the previous twelve months. What key strategies were used to manage these Funds during the twelve-month reporting period ended May 31, 2015? A backdrop of supportive technical and fundamental factors helped sustain the municipal market’s rally during this reporting period. From the beginning of the period through the end of January 2015, yields fell sharply, particularly in the intermediate to longer maturity ranges, then rose slightly through the end of the period. The overall decline in interest rates helped sustain a general rise in municipal bond prices for the period as a whole. In general, all six states’ municipal bonds tended to lag the overall municipal market return for the reporting period. During this time, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that we believed had the potential to perform well over the long term. Municipal supply nationally, as well as in five of the six states included in this report (Missouri was an exception), improved during this twelve-month reporting period over that of the previous twelve months. However, much of this increase was attributable to refunding activity as bond issuers, prompted by low interest rates, sought to lower debt service costs by retiring older bonds from the proceeds of lower cost new bond issues. While some of this activity continued to be current refundings (in which the refunded Nuveen Investments 9 Portfolio Managers’ Comments (continued) bond matures or is redeemed within 90 days and therefore has no net effect on supply), we began to see an uptick in advance refundings (in which the refunded bond remains outstanding up to several more years). The increase in advance refundings contributed to greater supply in the marketplace, broadly speaking. Much of our investment activity focus was on reinvesting the cash generated by current calls into bonds with intermediate and longer maturities that could help us offset the decline in rates and maintain investment performance potential, as well as keep the Funds fully invested. In addition to the purchases described in the previous shareholder report dated November 30, 2014, NKG bought a long maturity, dedicated tax bond issued for the Atlanta Development Authority New Downtown Atlanta Stadium and a higher credit quality general obligation (GO) bond in the second half of the reporting period. NMY and NPV continued to add intermediate- and longer-term bonds, with an emphasis on 5% coupons, but also purchased some zero coupon (which also have longer durations) and lower coupon bonds to help the two Funds stay fully invested. Among these purchases were several higher education bonds, including, in NMY, Johns Hopkins University and Loyola University credits and, in NPV, University of Virginia bonds. Although Minnesota tends to be a low-issuance state and our trading in NMS was fairly muted over the period overall, the Fund participated in some large health care and electric utilities deals brought to market in the second half of the period. NMS also added credits in housing and charter schools from the primary market and some health care and transportation bonds in the secondary market. NOM’s positioning remained relatively unchanged during the period, as transactions focused on maintaining the Fund’s overweight positioning in A, BBB and non-rated bonds, overweight allocations in health care and higher education bonds, underweight in state GO bonds and overweight in longer maturity issues. For the North Carolina Fund, we bought bonds in both the primary and secondary markets for the North Carolina Department of Transportation I-77 HOT (High Occupancy Toll) Lanes, which will expand the interstate highway with express toll lanes. NNC also added a higher education and a health care bond during the second half of the reporting period. In addition, we established a portfolio hedge in both NKG and NNC by purchasing a credit default swap on the debt obligations of the U.S. territory of Puerto Rico. We have previously noted a correlation between the credit quality of Puerto Rico bonds and that of the overall high yield municipal bond market. Given that these portfolios regularly maintain a meaningful stake in BBB rated and below investment grade rated bonds, we saw this as a way to reduce the Funds’ overall risk while continuing to take advantage of opportunities to invest in the lower quality portion of the market. During the reporting period, these swaps had a negligible impact on performance. Generally, the cash to finance the Funds’ purchases came from bonds that were called and/or, in the case of NMY, NOM and NPV, sold from our Puerto Rico exposure. Additionally, we eliminated NKG’s position in Coffee County Regional Medical Center bonds on concerns about its deteriorating credit conditions. NMS sold some higher-quality GOs to help fund new purchases. NNC sold some pre-refunded bonds and used the proceeds along with other proceeds from called bonds, to finance the purchase of the I-77 HOT Lanes bonds described earlier. As of May 31, 2015, NKG, NMY, NOM and NPV continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform during the twelve-month reporting period ended May 31, 2015? The tables in each Fund’s Performance Overview and Holding Summaries section of this report provide the Funds’ total returns for the eleven-month, one-year, five-year and ten-year periods ended May 31, 2015. Each Fund’s total returns at common share net asset value (NAV) are compared with the performance of corresponding market indexes and a Lipper classification average. 10 Nuveen Investments For the reporting period ended May 31, 2015, the total return at common share NAV for the five Funds except NOM exceeded the return for their respective state’s S&P Municipal Bond Index as well as the national S&P Municipal Bond Index. NOM outperformed the S&P Municipal Bond Missouri Index but underperformed the national S&P Municipal Bond Index. For the same period, NPV outperformed the average return for the Lipper Other States Municipal Debt Funds Classification Average, while NKG, NMY, NMS, NOM and NNC under-performed. Shareholders should note that the performance of the Lipper Other States classification represents the overall average of returns for funds from ten states with a wide variety of municipal market conditions, making direct comparisons less meaningful. Key management factors that influenced the Funds’ returns included duration and yield curve positioning, sector allocation and credit exposure. Keeping the Funds fully invested throughout the reporting period also was beneficial for performance. In addition, the use of regulatory leverage was an important positive factor affecting the performance of the Funds. Leverage is discussed in more detail later in the Fund Leverage section of this report. In this reporting period, municipal bonds with intermediate and longer maturities generally outperformed those with shorter maturities. In general, the Funds’ durations and yield curve positioning were positive for performance. Consistent with our long term strategy, these Funds tended to have longer durations than the municipal market in general, with overweightings in the longer parts of the yield curve that performed well and underweightings in the underperforming shorter end of the curve. Overall, duration and yield curve positioning was among the major drivers of performance and differences in positioning accounted for much of the differences in performance. NMY had the shortest duration of the six Funds, and it was among the bottom-performing Funds of the group for this reporting period. In contrast, NPV had the longest duration and was the top performer of the six Funds. NKG and NNC benefited most from their underweight positions in the shortest maturity categories. In NMS, the overweight allocation in bonds with maturities 10 years and higher had the largest positive impact – especially the Fund’s overweight to the 15 years and up category. During this reporting period, lower rated bonds generally outperformed higher quality bonds, as the municipal market rally continued and investors became more willing to accept risk. These Funds tended to have overweights in A rated and BBB rated bonds and underweights in the AAA rated and AA rated categories relative to their benchmark and credit exposure was generally positive for their performance, except in the case of NNC (described below). As with duration, differences in credit allocation accounted for some of the differences in performance. NKG benefited most from its underweight position in AAA rated bonds and overweight allocation in credits rated below investment grade. For NMY and NPV, exposures to A rated and BBB rated bonds were the largest contributors. NMS was underweight in AAA rated and AA rated bonds, and overweighted across the lower rated categories, all of which aided relative performance. NOM’s overweight allocations to both BBB rated and non-rated bonds produced relative gains. However, NNC’s relative performance was hurt by an underweight allocation in lower quality bonds. North Carolina is a state with low issuance of below investment grade paper, providing relatively fewer opportunities for NNC to invest in the lower quality segments. Among the municipal market sectors, health care (especially hospitals) and industrial development revenue (IDR) were among the top-performing groups during this reporting period. Bonds in these sectors benefited from investor demand for lower rated credits, as well as the sectors’ generally improving credit fundamentals. Hospital bonds received an additional boost from increasing merger and acquisition activity within the industry, which resulted in more pre-refundings in the sector. Overweight exposures to health care in NMY, NMS, NOM, NNC and NPV were strong contributors to relative performance. NMS further benefited from overweight allocations to charters schools and IDR bonds. NKG’s underweight allocation to public power, a group which underperformed the overall municipal market during the period, was the most helpful to its performance. Weaker performing municipal bond sectors during this reporting period included the pre-refunded and tax obligation sectors. The underperformance of pre-refunded bonds was driven by their short maturities and higher credit quality. Although the tax-supported sectors encompass a wide range of credit ratings, the underperformance of higher quality issues has been one of the main reasons the tax-supported sectors have tended to lag revenue sectors. NKG, NMY and NNC held overweight positions in pre-refunded issues, Nuveen Investments 11 Portfolio Managers’ Comments (continued) which detracted slightly from these Funds’ relative returns. Conversely, NMS’ underweight allocations in both pre-refunded bonds and state and local GOs added to relative performance, although gains were marginally offset by relatively weak performance from an overweight to public power credits. As noted in the previous Shareholder Fund Report, we continue to monitor the ongoing economic problems of Puerto Rico for any impact on the Funds’ holdings and performance. The Puerto Rico credits offered higher yields, added diversification and triple exemption (i.e., exemption from most federal, state and local taxes). However, Puerto Rico’s continued economic weakening, escalating debt service obligations, and long-standing inability to deliver a balanced budget led to multiple downgrades on its debt over the past two years. Puerto Rico general obligation debt currently is rated Caa3/CCC-/CC (below investment grade) by Moody’s, S&P and Fitch, respectively, with negative outlooks. Puerto Rico’s Governor, Alejandro García Padilla, recently announced a major shift in his administration’s long-standing position on the government’s commitment to debt repayment, declaring the Commonwealth’s “debt is not payable” and Puerto Rico will no longer borrow to address annual budget deficits. The Commonwealth plans to meet with various creditors and bondholders over the next few months to attempt to negotiate a comprehensive debt restructuring or postponement of debt service payments. The likelihood of reaching consensus is questionable and the process will likely take several months to unfold. Puerto Rico commenced discussions with creditors with a public presentation in mid-July, but no details were provided. The governor has appointed a working group to develop a comprehensive five-year fiscal plan, which will include recommendations for fiscal adjustments (budget cuts), structural and institutional reforms and debt restructuring. The plan must be presented to the governor by August 30, 2015 and legislative measures to enact the plan are to be passed by October 1. A Puerto Rico public corporation failed to make a scheduled transfer on July 15, 2015 (subsequent to the close of this reporting period), for an annual appropriation debt service payment due August 1, 2015. The payment was not included in the FY2016 budget, so the failure to make the transfer was somewhat expected. The August 1 debt service payment from the trustee to bondholders is expected to be missed. On July 12, 2015, a federal appeals court confirmed a lower court’s decision finding Puerto Rico’s Debt Recovery Act to be unconstitutional. This eliminates a path to debt restructuring the Commonwealth had hoped to be able to pursue. Puerto Rico’s non-voting Representative in Congress introduced legislation that would make chapter 9 bankruptcy available to the Commonwealth’s public corporations earlier this year and a congressional committee hearing was held on February 26, 2015. A companion bill was introduced in the U.S. Senate on July 15, 2015. Thus far, authorizing chapter 9 for Puerto Rico has gained support from Democrats in the House and Senate, but Republican support has not yet materialized. In light of the evolving economic situation in Puerto Rico, Nuveen’s credit analysis of the Commonwealth had previously considered the possibility of a default and restructuring of public corporations and we adjusted our portfolios to prepare for such an outcome, although no such default or restructuring has occurred to date. The Nuveen complex’s entire exposure to obligations of the government of Puerto Rico and other Puerto Rico issuers totaled 0.34% of assets under management as of May 31, 2015. As of May 31, 2015, Nuveen’s limited exposure to Puerto Rico generally was invested in bonds that were insured, pre-refunded (and therefore backed by securities such as U.S. Treasuries), or tobacco settlement bonds. Overall, other than as noted below, the small size of our exposures meant that our Puerto Rico holdings had a negligible impact on performance. NMY, NOM and NPV were active sellers of Puerto Rico paper during the reporting period. NMY reduced its allocation by half, from 9.7% to 5.6% at period end. We trimmed NOM’s exposure from 3.2% to 0.5%, which now consists of a single holding in an insured, senior lien COFINA (sales tax) bond. Puerto Rico was detrimental to NOM’s performance, although by period end the bonds we sold were trading lower than our transaction price. NPV’s weighting was cut from 7.8% to 4.9% by the end of the period. NKG, NMS and NNC did not hold any Puerto Rico bonds during the reporting period. 12 Nuveen Investments Fund Leverage IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of the Funds relative to their comparative benchmarks was the Funds’ use of leverage through their issuance of preferred shares and/or investments in inverse floating rate securities, which represent leveraged investments in underlying bonds. The Funds use leverage because our research has shown that, over time, leveraging provides opportunities for additional income, particularly in the recent market environment where short-term market rates are at or near historical lows, meaning that the short-term rates the Fund has been paying on its leveraging instruments have been much lower than the interest the Fund has been earning on its portfolio of long-term bonds that it has bought with the proceeds of that leverage. However, use of leverage can expose the Fund to additional price volatility. When a Fund uses leverage, the Fund will experience a greater increase in its net asset value if the municipal bonds acquired through the use of leverage increase in value, but it will also experience a correspondingly larger decline in its net asset value if the bonds acquired through leverage decline in value, which will make the Fund’s net asset value more volatile, and its total return performance more variable over time. In addition, income in levered funds will typically decrease in comparison to unlevered funds when short-term interest rates increase and increase when short-term interest rates decrease. Leverage had a positive impact on the performance of the Funds over the reporting period. As of May 31, 2015, the Funds’ percentages of leverage are as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Effective Leverage* % Regulatory Leverage* % * Effective Leverage is a Fund’s effective economic leverage, and includes both regulatory leverage and the leverage effects of certain derivative and other investments in a Fund’s portfolio that increase the Fund’s investment exposure. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. Regulatory leverage consists of preferred shares issued or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is subject to asset coverage limits set forth in the Investment Company Act of 1940. Nuveen Investments 13 Fund Leverage (continued) THE FUNDS’ REGULATORY LEVERAGE As of May 31, 2015, the Funds have issued and outstanding Variable Rate MuniFund Term Preferred (VMTP) Shares and Variable Rate Demand Preferred (VRDP) Shares as shown in the accompanying table. VMTP Shares VRDP Shares Shares Issued at Shares Issued at Series Liquidation Value Series Liquidation Value Total NKG $ — — $ NMY $ — — $ NMS 2017* $ — — $ NOM $ — — $ NNC $ — — $ NPV — — 1 $ $ * Includes VMTP Shares resulting from the Merger. During the current reporting period, NOM refinanced all of its outstanding MuniFund Term Preferred (MTP) Shares with the proceeds from newly issued VMTP Shares. Refer to Notes to Financial Statements, Note 4 – Fund Shares, Preferred Shares for further details on MTP, VMTP and VRDP Shares and each Fund’s respective transactions. 14 Nuveen Investments Common Share Information COMMON SHARE DISTRIBUTION INFORMATION The following information regarding the Funds’ distributions is current as of May 31, 2015. Each Fund’s distribution levels may vary over time based on each Fund’s investment activity and portfolio investments value changes. During the current reporting period, each Fund’s distributions to common shareholders were as shown in the accompanying table. Per Common Share Amounts Ex-Dividend Date NKG NMY NMS NOM NNC NPV June 2014 $ $ N/A $ $ $ July $ August September October November December January February March April May 2015 Long-Term Capital Gain* $ — $ — $ — $ — $ $ — Ordinary Income Distribution* $ $ $ — $ — $ — $ Market Yield** % Taxable-Equivalent Yield** % * Distribution paid in December 2014. ** Market Yield is based on the Fund’s current annualized monthly dividend divided by the Fund’s current market price as of the end of the reporting period. Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.3%, 32.0%, 35.1%, 32.3%, 32.1% and 32.1% for Georgia, Maryland, Minnesota, Missouri, North Carolina and Virginia, respectively. When comparing a Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield would be lower. Each Fund in this report seeks to pay regular monthly dividends out of its net investment income at a rate that reflects its past and projected net income performance. To permit each Fund to maintain a more stable monthly dividend, the Fund may pay dividends at a rate that may be more or less than the amount of net income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it will hold the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s net asset value. Conversely, if a Fund has cumulatively paid in dividends more than it has earned, the excess will constitute a negative UNII that will likewise be reflected in the Fund’s net asset value. Each Fund will, over time, pay all its net investment income as dividends to shareholders. As of May 31, 2015, the Funds had positive UNII balances for tax purposes. NMY, NMS, NOM and NPV had positive UNII balances, while NKG and NNC had negative balances for financial reporting purposes. Nuveen Investments 15 Common Share Information (continued) All monthly dividends paid by the Funds during the current reporting period, were paid from net investment income. If a portion of the Fund’s monthly distributions was sourced from or comprised of elements other than net investment income, including capital gains and/or a return of capital, shareholders would have received a notice to that effect. For financial reporting purposes, the composition and per share amounts of each Fund’s dividends for the reporting period are presented in this report’s Statement of Changes in Net Assets and Financial Highlights, respectively. For income tax purposes, distribution information for each Fund as of its most recent tax year end is presented in Note 6 — Income Tax Information within the Notes to Financial Statements of this report. COMMON SHARE EQUITY SHELF PROGRAM During the current reporting period, NPV was authorized to issue an additional 1,700,000 common shares through its ongoing equity shelf program. Under this program, the Fund, subject to market conditions, may raise additional capital from time to time in varying amounts and offering methods at a net price at or above the Fund’s NAV per common share. During the current reporting period NPV did not sell any common shares through its equity shelf program. As of September 30, 2014 NPV’s shelf offering registration statement was no longer current. Therefore, the Fund is unable to issue additional common shares under its equity shelf program until a post-effective amendment to the Fund’s registration statement is filed with the Securities and Exchange Commission. COMMON SHARE REPURCHASES During August 2014, the Funds’ Board of Trustees reauthorized an open-market share repurchase program, allowing each of NKG, NMY, NOM, NNC and NPV to repurchase an aggregate of up to approximately 10% of its outstanding shares. During November 2014, NMS’s Board of Trustees authorized the Fund to participate in Nuveen’s closed-end fund complex-wide share repurchase program, allowing the Fund to repurchase an aggregate of up to approximately 10% of its outstanding shares. As of May 31,2015, and since the inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired their outstanding common shares as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Common Shares Cumulatively Repurchased and Retired — Common Shares Authorized for Repurchase During the current reporting period, the following Funds repurchased and retired their common shares at a weighted average price per common share and a weighted average discount per common share as shown in the accompanying table. NMY NNC Common Shares Repurchased and Retired Weighted Average Price per Common Share Repurchased and Retired $ $ Weighted Average Discount per Common Share Repurchased and Retired % % 16 Nuveen Investments OTHER COMMON SHARE INFORMATION As of May 31, 2015, and during the current reporting period, the Funds’ common share prices were trading at a premium/(discount) to their common share NAVs as shown in the accompanying table. NKG NMY NMS NOM NNC NPV Common Share NAV $ Common Share Price $ Premium/(Discount) to NAV )% )% )% % )% )% 12-Month Average Premium/(Discount) to NAV )% )% )%* % )% )% * For the 11-Month period. Nuveen Investments 17 Risk Considerations Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment, Price and Market Risk. An investment in shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Shares of closed-end investment companies like these Funds frequently trade at a discount to their net asset value (NAV). Your shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Certain aspects of the recently adopted Volcker Rule may limit the availability of tender option bonds, which are used by the Funds for leveraging and duration management purposes. The effects of this new Rule, expected to take effect in mid-2015, may make it more difficult for a Fund to maintain current or desired levels of leverage and may cause the Fund to incur additional expenses to maintain its leverage. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds may invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Municipal Bond Market Liquidity Risk. Inventories of municipal bonds held by brokers and dealers have decreased in recent years, lessening their ability to make a market in these securities. This reduction in market making capacity has the potential to decrease a Fund’s ability to buy or sell bonds, and increase bond price volatility and trading costs, particularly during periods of economic or market stress. In addition, recent federal banking regulations may cause certain dealers to reduce their inventories of municipal bonds, which may further decrease a Fund’s ability to buy or sell bonds. As a result, the Fund may be forced to accept a lower price to sell a security, to sell other securities to raise cash, or to give up an investment opportunity, any of which could have a negative effect on performance. If the Fund needed to sell large blocks of bonds, those sales could further reduce the bonds’ prices and hurt performance. Derivatives Risk. The Funds may use derivative instruments, which involve a high degree of financial risk, including the risk that the loss on a derivative may be greater than the principal amount investment. 18 Nuveen Investments NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Average Annual 1-Year 5-Year 10-Year NKG at Common Share NAV 4.65% 4.54% 4.33% NKG at Common Share Price 3.76% 3.28% 4.09% S&P Municipal Bond Georgia Index 2.94% 4.36% 4.26% S&P Municipal Bond Index 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 151.0% Other Assets Less Liabilities 2.1% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 153.1% Floating Rate Obligations (2.2)% VMTP Shares, at Liquidation Value (50.9)% Net Assets 100% Portfolio Composition (% of total investments)1 Tax Obligation/General 22.0% Tax Obligation/Limited 16.1% Water and Sewer 13.3% Education and Civic Organizations 12.0% U.S. Guaranteed 9.8% Health Care 8.6% Transportation 7.4% Utilities 6.4% Other 4.4% Total 100% Credit Quality (% of total investment exposure)1 AAA/U.S. Guaranteed 21.7% AA 49.7% A 17.5% BBB 5.6% BB or Lower 1.2% N/R (not rated) 4.3% Total 100% Excluding investments in derivatives. Nuveen Investments 19 NMY Nuveen Maryland Premium Income Municipal Fund Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Average Annual 1-Year 5-Year 10-Year NMY at Common Share NAV 4.28% 4.75% 4.63% NMY at Common Share Price 2.29% 2.44% 2.90% S&P Municipal Bond Maryland Index 2.60% 3.90% 4.15% S&P Municipal Bond Index 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 149.2% Common Stocks 0.6% Other Assets Less Liabilities 3.6% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 153.4% Floating Rate Obligations (4.9)% VMTP Shares, at Liquidation Value (48.5)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 22.0% Tax Obligation/General 14.7% U.S. Guaranteed 14.0% Tax Obligation/Limited 10.8% Education and Civic Organizations 8.7% Housing/Single Family 5.5% Housing/Multifamily 4.4% Other 19.9% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 29.4% AA 27.9% A 17.1% BBB 16.0% BB or Lower 5.3% N/R (not rated) 3.9% N/A (not applicable) 0.4% Total 100% 20 Nuveen Investments NMS Nuveen Minnesota Municipal Income Fund Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Cumulative Average Annual 11-Month 1-Year 5-Year 10-Year NMS at Common Share NAV 5.02% 5.25% 7.24% 5.98% NMS at Common Share Price (4.37)% (7.26)% 5.28% 5.21% S&P Municipal Bond Minnesota Index 2.85% 2.96% 4.37% 4.48% S&P Municipal Bond Index 3.35% 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.44% 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 152.7% Other Assets Less Liabilities (1.5)% Net Assets Plus VMTP Shares, at Liquidation Value 151.2% VMTP Shares, at Liquidation Value (51.2)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 21.3% Education and Civic Organizations 17.6% Utilities 12.2% Tax Obligation/General 9.6% Long-Term Care 9.4% Tax Obligation/Limited 7.7% Housing/Single Family 5.2% Housing/Multifamily 5.2% Other 11.8% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 6.3% AA 41.0% A 19.5% BBB 14.9% BB or Lower 4.4% N/R (not rated) 13.9% Total 100% Nuveen Investments 21 NOM Nuveen Missouri Premium Income Municipal Fund Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Average Annual 1-Year 5-Year 10-Year NOM at Common Share NAV 3.21% 6.08% 4.73% NOM at Common Share Price 6.50% 3.61% 3.61% S&P Municipal Bond Missouri Index 3.07% 4.92% 4.73% S&P Municipal Bond Index 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 156.0% Other Assets Less Liabilities 6.3% Net Assets Plus Floating Rate Obligations & VMTP Shares, at Liquidation Value 162.3% Floating Rate Obligations (6.9)% VMTP Shares, at Liquidation Value (55.4)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 23.9% Tax Obligation/Limited 14.7% Education and Civic Organizations 13.5% Utilities 8.5% Transportation 8.3% Long-Term Care 8.2% U.S. Guaranteed 8.0% Tax Obligation/General 7.0% Other 7.9% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 14.1% AA 35.5% A 26.2% BBB 14.9% BB or Lower 2.4% N/R (not rated) 6.9% Total 100% 22 Nuveen Investments NNC Nuveen North Carolina Premium Income Municipal Fund Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Average Annual 1-Year 5-Year 10-Year NNC at Common Share NAV 4.91% 5.02% 4.77% NNC at Common Share Price 2.72% 1.40% 2.12% S&P Municipal Bond North Carolina Index 2.60% 4.15% 4.42% S&P Municipal Bond Index 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.3% Other Assets Less Liabilities 2.4% Net Assets Plus VMTP Shares,at Liquidation Value 150.7% VMTP Shares, at Liquidation Value (50.7)% Net Assets 100% Portfolio Composition (% of total investments)1 Health Care 17.7% Transportation 15.9% Water and Sewer 15.4% Education and Civic Organizations 13.4% Tax Obligation/Limited 12.4% U.S. Guaranteed 10.0% Utilities 6.8% Other 8.4% Total 100% Credit Quality (% of total investment exposure)1 AAA/U.S. Guaranteed 24.3% AA 51.5% A 16.7% BBB 5.6% N/R (not rated) 1.9% Total 100% 1Excluding investments in derivatives. Nuveen Investments 23 NPV Nuveen Virginia Premium Income Municipal Fund Performance Overview and Holding Summaries as of May 31, 2015 Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this section. Average Annual Total Returns as of May 31, 2015 Average Annual 1-Year 5-Year 10-Year NPV at Common Share NAV 5.45% 5.08% 4.61% NPV at Common Share Price 5.72% 2.08% 2.73% S&P Municipal Bond Virginia Index 2.91% 4.08% 4.18% S&P Municipal Bond Index 3.25% 4.72% 4.51% Lipper Other States Municipal Debt Funds Classification Average 5.43% 6.33% 5.12% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. Returns at NAV are net of Fund expenses, and assume reinvestment of distributions. Comparative index and Lipper return information is provided for the Fund’s shares at NAV only. Indexes and Lipper averages are not available for direct investment. This data relates to the securities held in the Fund’s portfolio of investments as of the end of the reporting period. It should not be construed as a measure of performance for the Fund itself. Holdings are subject to change. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Fund Allocation (% of net assets) Long-Term Municipal Bonds 148.5% Other Assets Less Liabilities 4.3% Net Assets Plus Floating Rate Obligations & VRDP Shares, at Liquidation Value 152.8% Floating Rate Obligations (3.6)% VRDP Shares, at Liquidation Value (49.2)% Net Assets 100% Portfolio Composition (% of total investments) Health Care 19.1% Transportation 17.0% Tax Obligation/Limited 14.6% U.S. Guaranteed 12.2% Water and Sewer 7.7% Education and Civic Organizations 7.4% Tax Obligation/General 5.7% Long-Term Care 5.0% Other 11.3% Total 100% Credit Quality (% of total investment exposure) AAA/U.S. Guaranteed 29.1% AA 37.4% A 6.8% BBB 18.4% BB or Lower 5.0% N/R (not rated) 3.3% Total 100% 24 Nuveen Investments Shareholder Meeting Report The annual meeting of shareholders was held in the offices of Nuveen Investments on March 26, 2015 for NKG, NMY, NMS, NOM, NNC and NPV; at this meeting the shareholders were asked to elect Board Members. NKG NMY NMS Common and Common and Common and Preferred Preferred Preferred Shares voting Shares voting Shares voting together Preferred together Preferred together Preferred as a class Shares as a class Shares as a class Shares Approval of the Board Members was reached as follows: William Adams IV For — Withhold — Total — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — Withhold — Total — John K. Nelson For — Withhold — Total — William J. Schneider For — — — Withhold — Total — — — Thomas S. Schreier, Jr. For — — — Withhold — — — Total — — — Terence J. Toth For — Withhold — Total — Nuveen Investments 25 Shareholder Meeting Report (continued) NOM NNC NPV Common and Common and Common and Preferred Preferred Preferred Shares voting Shares voting Shares voting together Preferred together Preferred together Preferred as a class Shares as a class Shares as a class Shares Approval of the Board Members was reached as follows: William Adams IV For — — — Withhold — — — Total — — — Jack B. Evans For — — — Withhold — — — Total — — — William C. Hunter For — — — Withhold — Total — — — David J. Kundert For — — — Withhold — — — Total — — — John K. Nelson For — — — Withhold — — — Total — — — William J. Schneider For — — — Withhold — Total — — — Thomas S. Schreier, Jr. For — — — Withhold — — — Total — — — Terence J. Toth For — — — Withhold — — — Total — — — 26 Nuveen Investments Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Nuveen Georgia Dividend Advantage Municipal Fund 2 Nuveen Maryland Premium Income Municipal Fund Nuveen Minnesota Municipal Income Fund Nuveen Missouri Premium Income Municipal Fund Nuveen North Carolina Premium Income Municipal Fund Nuveen Virginia Premium Income Municipal Fund: We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Georgia Dividend Advantage Municipal Fund 2, Nuveen Maryland Premium Income Municipal Fund, Nuveen Minnesota Municipal Income Fund, Nuveen Missouri Premium Income Municipal Fund, Nuveen North Carolina Premium Income Municipal Fund and Nuveen Virginia Premium Income Municipal Fund (the “Funds”) as of May 31, 2015, and the related statements of operations, changes in net assets and cash flows and the financial highlights for the year then ended (eleven-month period then ended for Nuveen Minnesota Municipal Income Fund). These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. The statements of changes in net assets and the financial highlights for the periods presented through May 31, 2014 ( and the statements of operations, changes in net assets and cash flows and the financial highlights for the periods presented through June 30, 2014 for Nuveen Minnesota Municipal Income Fund), were audited by other auditors whose report dated July 28, 2014 (August 22, 2014 for Nuveen Minnesota Municipal Income Fund), expressed an unqualified opinion on those statements and those financial highlights. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of May 31, 2015, by correspondence with the custodian and brokers or other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of the Funds as of May 31, 2015, the results of their operations, the changes in their net assets, their cash flows and the financial highlights for the periods stated in the first paragraph above, in conformity with U.S. generally accepted accounting principles. /s/ KPMG LLP Chicago, Illinois July 29, 2015 Nuveen Investments 27 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 151.0% (100.0% of Total Investments) MUNICIPAL BONDS – 151.0% (100.0% of Total Investments) Education and Civic Organizations – 18.1% (12.0% of Total Investments) $ Athens Housing Authority, Georgia, Student Housing Lease Revenue Bonds, UGAREF East Campus Housing LLC Project, Series 2009, 5.250%, 6/15/35 6/19 at 100.00 Aa2 $ Atlanta Development Authority, Georgia, Educational Facilities Revenue Bonds, Science Park LLC Project, Series 2007, 5.000%, 7/01/39 7/17 at 100.00 Aa3 Carrollton Payroll Development Authority, Georgia, Student Housing Revenue Bonds, University of West Georgia, Series 2004A, 5.000%, 9/01/21 – SYNCORA GTY Insured 8/15 at 100.00 A1 Cobb County Development Authority, Georgia, Revenue Bonds, KSU University II Real Estate Foundation, LLC Project, Series 2011, 5.000%, 7/15/41 – AGM Insured 7/21 at 100.00 AA Douglas County Development Authority, Georgia, Charter School Revenue Bonds, Brighten Academy Project, Series 2013B, 7.000%, 10/01/43 10/23 at 100.00 N/R Fulton County Development Authority, Georgia, Revenue Bonds, Georgia Tech Foundation Technology Square Project, Refunding Series 2012A, 5.000%, 11/01/31 5/22 at 100.00 AA+ Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC Project, Series 2008, 6.000%, 6/15/28 6/18 at 100.00 AA Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2009, Tender Option Bond Trust 2015-XF0073: 17.551%, 3/01/17 (IF) No Opt. Call AA+ 17.580%, 3/01/17 (IF) No Opt. Call AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Emory University, Series 2013A, 5.000%, 10/01/43 10/23 at 100.00 AA+ Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University Project, Refunding Series 2012C, 5.250%, 10/01/30 10/22 at 100.00 Baa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Mercer University, Series 2012A, 5.000%, 10/01/32 10/21 at 100.00 Baa2 Private Colleges and Universities Authority, Georgia, Revenue Bonds, Savannah College of Art & Design Projects, Series 2014, 5.000%, 4/01/44 4/24 at 100.00 Baa2 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Atlantic State University, Compass Point LLC Project, Series 2005, 5.000%, 7/01/25 – SYNCORA GTY Insured 7/15 at 100.00 A1 Savannah Economic Development Authority, Georgia, Revenue Bonds, Armstrong Center LLC, Series 2005A, 5.000%, 12/01/34 – SYNCORA GTY Insured 12/15 at 100.00 A1 Total Education and Civic Organizations Health Care – 13.0% (8.6% of Total Investments) Baldwin County Hospital Authority, Georgia, Revenue Bonds, Oconee Regional Medical Center, Series 1998: 5.250%, 12/01/22 8/15 at 100.00 CCC 5.375%, 12/01/28 6/15 at 100.00 CCC Coweta County Development Authority, Georgia, Revenue Bonds, Piedmont Healthcare, Inc. Project, Series 2010, 5.000%, 6/15/40 6/20 at 100.00 AA– Franklin County Industrial Building Authority, Georgia, Revenue Bonds, Ty Cobb Regional Medical Center Project, Series 2010, 8.000%, 12/01/40 (4), (5) 12/20 at 100.00 N/R Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2010B: 5.000%, 2/15/33 2/20 at 100.00 AA– 5.125%, 2/15/40 2/20 at 100.00 AA– 5.250%, 2/15/45 2/41 at 100.00 AA– 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Greene County Development Authority, Georgia, Health System Revenue Bonds, Catholic Health East Issue, Series 2012, 5.000%, 11/15/37 No Opt. Call AA $ Houston County Hospital Authority, Georgia, Revenue Bonds, Houston Healthcare Project, Series 2007, 5.250%, 10/01/35 10/17 at 100.00 A+ Macon-Bibb County Hospital Authority, Georgia, Revenue Anticipation Certificates, Medical Center of Central Georgia Inc., Series 2009: 5.000%, 8/01/32 8/19 at 100.00 AA– 5.000%, 8/01/35 8/19 at 100.00 AA– Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus Regional Healthcare System, Inc. Project, Series 2010, 5.000%, 8/01/21 – AGM Insured No Opt. Call AA Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center, Series 2007, 5.000%, 10/01/33 10/17 at 100.00 A Total Health Care Housing/Multifamily – 2.8% (1.8% of Total Investments) Atlanta Urban Residential Finance Authority, Georgia, Multifamily Housing Revenue Bonds, Trestletree Village Apartments, Series 2013A, 4.500%, 11/01/35 11/23 at 100.00 BBB+ Savannah Economic Development Authority, Georgia, GNMA Collateralized Multifamily Housing Revenue Bonds, Snap I-II-III Apartments, Series 2002A: 5.150%, 11/20/22 (Alternative Minimum Tax) 8/15 at 100.00 AA+ 5.200%, 11/20/27 (Alternative Minimum Tax) 8/15 at 100.00 AA+ 5.250%, 11/20/32 (Alternative Minimum Tax) 8/15 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.8% (0.5% of Total Investments) Georgia Housing and Finance Authority, Single Family Mortgage Bonds, Series 2006C-2: 4.500%, 12/01/27 (Alternative Minimum Tax) 12/15 at 100.00 AAA 4.550%, 12/01/31 (Alternative Minimum Tax) 12/15 at 100.00 AAA Total Housing/Single Family Industrials – 2.8% (1.9% of Total Investments) Cobb County Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Georgia Waste Management Project, Series 2004A, 5.000%, 4/01/33 (Alternative Minimum Tax) 4/16 at 101.00 A– Fulton County Development Authority, Georgia, Local District Cooling Authority Revenue Bonds, Maxon Atlantic Station LLC, Series 2005A, 5.125%, 3/01/26 (Alternative Minimum Tax) 9/15 at 100.00 BBB Total Industrials Materials – 0.3% (0.2% of Total Investments) Savannah Economic Development Authority, Georgia, Pollution Control Revenue Bonds, Union Camp Corporation, Series 1995, 6.150%, 3/01/17 No Opt. Call Baa2 Tax Obligation/General – 33.2% (22.0% of Total Investments) Chatham County Hospital Authority, Georgia, Seven Mill Tax Pledge Refunding and Improvement Revenue Bonds, Memorial Health University Medical Center, Inc., Series 2012A, 5.000%, 1/01/31 1/22 at 100.00 AA Cherokee County Resource Recovery Development Authority, Georgia, Solid Waste Disposal Revenue Bonds, Ball Ground Recycling LLC Project, Series 2007A, 5.000%, 7/01/37 – AMBAC Insured (Alternative Minimum Tax) 7/17 at 100.00 AA+ Clarke County Hospital Authority, Georgia, Hospital Revenue Bonds, Athens Regional Medical Center, Series 2007, 5.000%, 1/01/27 – NPFG Insured 1/17 at 100.00 Aa1 Clarke County Hospital Authority, Georgia, Hospital Revenue Certificates, Athens Regional Medical Center, Series 2012, 5.000%, 1/01/32 1/22 at 100.00 Aa1 East Point Building Authority, Georgia, Revenue Bonds, Water & Sewer Project Series 2006A: 5.000%, 2/01/30 – SYNCORA GTY Insured 2/16 at 100.00 N/R 5.000%, 2/01/34 – SYNCORA GTY Insured 2/16 at 100.00 N/R Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2003, 5.000%, 7/01/19 – NPFG Insured 7/15 at 100.00 Aa2 Nuveen Investments 29 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Floyd County Hospital Authority, Georgia, Revenue Anticipation Certificates, Floyd Medical Center, Series 2012B, 5.000%, 7/01/23 No Opt. Call Aa2 $ Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Refunding & Improvement Series 2015, 5.000%, 4/01/44 4/25 at 100.00 AAA Gainesville and Hall County Hospital Authority, Georgia, Revenue Anticipation Certificates, Northeast Georgia Health Services Inc., Series 2014A, 5.500%, 8/15/54 2/25 at 100.00 AA– Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Bonds, Loan Pool Series 2011, 5.125%, 3/15/31 3/21 at 100.00 Aaa Georgia State, General Obligation Bonds, Refunding Series 2009I, 5.000%, 7/01/19 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 1998D, 5.250%, 10/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2005B, 5.000%, 7/01/15 No Opt. Call AAA Georgia State, General Obligation Bonds, Series 2007E, 5.000%, 8/01/24 8/17 at 100.00 AAA Georgia State, General Obligation Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 AAA Gwinnett County School District, Georgia, General Obligation Bonds, Series 2013, 5.000%, 2/01/36 2/23 at 100.00 AAA Habersham County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2014B, 5.000%, 2/01/37 No Opt. Call Aa3 La Grange-Troup County Hospital Authority, Georgia, Revenue Anticipation Certificates, Series 2008A, 5.500%, 7/01/38 7/18 at 100.00 Aa2 Liberty County Industrial Authority, Georgia, Revenue Bonds, Series 2014: 5.500%, 7/15/23 7/21 at 100.00 N/R 5.500%, 7/15/30 7/21 at 100.00 N/R 5.500%, 1/15/36 7/21 at 100.00 N/R Valdosta and Lowndes County Hospital Authority, Georgia, Revenue Certificates, South Georgia Medical Center Project, Series 2011B, 5.000%, 10/01/41 10/21 at 100.00 Aa2 Winder-Barrow Industrial Building Authority, Georgia, Revenue Bonds, City of Winder Project, Refunding Series 2012, 5.000%, 12/01/29 – AGM Insured 12/21 at 100.00 A1 Total Tax Obligation/General Tax Obligation/Limited – 24.3% (16.1% of Total Investments) Atlanta Development Authority, Georgia, Revenue Bonds, New Downtown Atlanta Stadium Project, Senior Lien Series 2015A-1, 5.250%, 7/01/44 7/25 at 100.00 Aa3 Atlanta, Georgia, Tax Allocation Bonds Atlanta Station Project, Series 2007: 5.250%, 12/01/19 – AGC Insured 12/17 at 100.00 AA 50 5.250%, 12/01/20 No Opt. Call AA 80 5.250%, 12/01/21 – AGC Insured 12/17 at 100.00 AA 5.000%, 12/01/23 – AGC Insured 12/17 at 100.00 AA Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008B. Remarketed, 7.375%, 1/01/31 1/19 at 100.00 A2 Atlanta, Georgia, Tax Allocation Bonds, Beltline Project Series 2008C. Remarketed, 7.500%, 1/01/31 1/19 at 100.00 A2 15 Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005A, 5.625%, 1/01/16 (Alternative Minimum Tax) 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Eastside Project, Series 2005B: 5.400%, 1/01/20 7/15 at 100.00 A– 5.600%, 1/01/30 7/15 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Perry Bolton Project Series 2014, 5.000%, 7/01/41 7/23 at 100.00 A– Atlanta, Georgia, Tax Allocation Bonds, Princeton Lakes Project, Series 2006, 5.500%, 1/01/31 1/16 at 100.00 BBB– Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Performing Arts Center, Refunding Series 2013, 5.000%, 1/01/21 No Opt. Call AAA Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Bonds, Refunding Series 2005, 5.500%, 10/01/26 – NPFG Insured No Opt. Call AA– 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Cobb-Marietta Coliseum and Exhibit Hall Authority, Georgia, Revenue Refunding Bonds, Series 1993: $ 5.500%, 10/01/18 – NPFG Insured No Opt. Call AA– $ 5.625%, 10/01/26 – NPFG Insured 10/19 at 100.00 AA– Georgia Local Governments, Certificates of Participation, Georgia Municipal Association, Series 1998A, 4.750%, 6/01/28 – NPFG Insured No Opt. Call AA– Georgia Municipal Association Inc., Certificates of Participation, Atlanta Court Project, Series 2002, 5.125%, 12/01/21 – AMBAC Insured 8/15 at 100.00 N/R Georgia Municipal Association Inc., Certificates of Participation, Riverdale Public Purpose Project, Series 2009: 5.375%, 5/01/32 – AGC Insured 5/19 at 100.00 AA 5.500%, 5/01/38 – AGC Insured 5/19 at 100.00 AA Metropolitan Atlanta Rapid Transit Authority, Georgia, Sales Tax Revenue Refunding Bonds, Series 1992P, 6.250%, 7/01/20 – AMBAC Insured No Opt. Call Aa2 Tift County Hospital Authority, Georgia, Revenue Anticipation Certificates Series 2012, 5.000%, 12/01/38 No Opt. Call Aa2 Total Tax Obligation/Limited Transportation – 11.2% (7.4% of Total Investments) Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2011B, 5.000%, 1/01/30 1/21 at 100.00 Aa3 Atlanta, Georgia, Airport General Revenue Bonds, Refunding Series 2012B, 5.000%, 1/01/31 No Opt. Call Aa3 Atlanta, Georgia, Airport General Revenue Bonds, Series 2012C, 5.000%, 1/01/42 (Alternative Minimum Tax) 1/22 at 100.00 Aa3 Atlanta, Georgia, Airport Passenger Facilities Charge and General Revenue Bonds, Refunding Subordinate Lien Series 2014A: 5.000%, 1/01/32 1/24 at 100.00 A+ 5.000%, 1/01/34 1/24 at 100.00 A+ Clayton County Development Authority, Georgia, Special Facilities Revenue Bonds, Delta Air Lines, Inc. Project, Series 2009A, 8.750%, 6/01/29 6/20 at 100.00 BB– Total Transportation U.S. Guaranteed – 14.8% (9.8% of Total Investments) (6) Cobb County Development Authority, Georgia, Student Housing Revenue Bonds, KSU Village II Real Estate Foundation LLC Project, Senior Series 2007A, 5.250%, 7/15/38 (Pre-refunded 7/15/17) – AMBAC Insured 7/17 at 100.00 Baa2 (6) Coweta County Water and Sewer Authority, Georgia, Revenue Bonds, Series 2007: 5.000%, 6/01/32 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (6) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 N/R (6) 5.000%, 6/01/37 (Pre-refunded 6/01/18) 6/18 at 100.00 Aa2 (6) Decatur, Georgia, General Obligation Bonds, Series 2007, 5.000%, 1/01/31 (Pre-refunded 1/01/17) – AGM Insured 1/17 at 100.00 AA+ (6) Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewerage Revenue Bonds, Series 2005, 5.000%, 6/01/29 (Pre-refunded 12/01/15) – NPFG Insured 12/15 at 100.00 AA– (6) Forsyth County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2007, 5.000%, 4/01/37 (Pre-refunded 4/01/17) – AGM Insured 4/17 at 100.00 AAA 25 Georgia Higher Education Facilities Authority, Revenue Bonds, USG Real Estate Foundation I LLC Project, Series 2008, 6.000%, 6/15/28 (Pre-refunded 6/15/18) 6/18 at 100.00 AA (6) 5 Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 (Pre-refunded 1/01/17) – FGIC Insured 1/17 at 100.00 A+ (6) Gwinnett County School District, Georgia, General Obligation Bonds, Series 2008, 5.000%, 2/01/36 (Pre-refunded 2/01/18) (UB) 2/18 at 100.00 AAA Paulding County School District, Georgia, General Obligation Bonds, Series 2007, 5.000%, 2/01/33 (Pre-refunded 2/01/17) 2/17 at 100.00 AA+ (6) Nuveen Investments 31 NKG Nuveen Georgia Dividend Advantage Municipal Fund 2 Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Unified Government of Athens-Clarke County, Georgia, Water and Sewerage Revenue Bonds, Series 2008, 5.500%, 1/01/38 (Pre-refunded 1/01/19) 1/19 at 100.00 Aa1 (6) $ Wayne County Hospital Authority, Georgia, Hospital Revenue Bonds, Series 2006, 5.000%, 3/01/23 (Pre-refunded 3/01/16) – SYNCORA GTY Insured 3/16 at 100.00 N/R (6) Total U.S. Guaranteed Utilities – 9.7% (6.4% of Total Investments) Burke County Development Authority, Georgia, Pollution Control Revenue Bonds, Georgia Power Company – Vogtle Plant, First Series 2012, 1.750%, 12/01/49 (Mandatory put 6/01/17) No Opt. Call A Georgia Municipal Electric Authority, General Power Revenue Bonds, Project 1, Series 2007A, 5.000%, 1/01/25 – NPFG Insured 1/17 at 100.00 AA– Georgia Municipal Electric Authority, General Power Revenue Bonds, Series 2012GG, 5.000%, 1/01/43 1/23 at 100.00 A+ Georgia Municipal Electric Authority, Senior Lien General Power Revenue Bonds, Series 1993Z, 5.500%, 1/01/20 – FGIC Insured No Opt. Call A+ Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2006B: 5.000%, 3/15/20 No Opt. Call A 5.000%, 3/15/21 No Opt. Call A 5.000%, 3/15/22 No Opt. Call A Main Street Natural Gas Inc., Georgia, Gas Project Revenue Bonds, Series 2007A: 5.125%, 9/15/17 No Opt. Call A 5.000%, 3/15/18 No Opt. Call A+ 5.000%, 3/15/22 No Opt. Call A+ Total Utilities Water and Sewer – 20.0% (13.3% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 2004, 5.750%, 11/01/30 – AGM Insured No Opt. Call AA Cherokee County Water and Sewerage Authority, Georgia, Revenue Bonds, Series 2001, 5.000%, 8/01/35 – AGM Insured 8/18 at 100.00 AA Columbus, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2014A, 5.000%, 5/01/31 5/24 at 100.00 AA DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2006B: 5.250%, 10/01/32 – AGM Insured 10/26 at 100.00 AA 5.000%, 10/01/35 – AGM Insured No Opt. Call AA DeKalb County, Georgia, Water and Sewerage Revenue Bonds, Second Resolution Series 2011A, 5.250%, 10/01/41 10/21 at 100.00 Aa3 Douglasville-Douglas County Water and Sewer Authority, Georgia, Water and Sewerage Revenue Bonds, Series 2007, 5.000%, 6/01/37 – NPFG Insured 6/17 at 100.00 AA– Fulton County, Georgia, Water and Sewerage Revenue Bonds, Refunding Series 2013, 5.000%, 1/01/33 1/23 at 100.00 AA– Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Bonds, Cobb County-Marietta Water Authority Loans, Series 2011, 5.250%, 2/15/36 2/21 at 100.00 Aaa Milledgeville, Georgia, Water and Sewerage Revenue Refunding Bonds, Series 1996, 6.000%, 12/01/21 – AGM Insured No Opt. Call AA South Fulton Municipal Regional Water and Sewer Authority, Georgia, Revenue Bonds, Refunding Series 2014, 5.000%, 1/01/30 1/24 at 100.00 AA 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Walton County Water and Sewerage Authority, Georgia, Revenue Bonds, The Oconee-Hard Creek Reservoir Project, Series 2008, 5.000%, 2/01/38 – AGM Insured 2/18 at 100.00 Aa2 $ Total Water and Sewer $ Total Long-Term Investments (cost $212,148,687) Floating Rate Obligations – (2.2)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.9)% (7) ) Other Assets Less Liabilities – 2.1% (8) Net Assets Applicable to Common Shares – 100% $ Investments in Derivatives as of May 31, 2015 Credit Default Swaps outstanding: Current Unrealized Buy/Sell Credit Notional Fixed Rate Termination Appreciation Counterparty Reference Entity Protection (9) Spread (10) Amount (Annualized) Date Value (Depreciation) Citibank N.A. Commonwealth of Puerto Rico Buy % $ % 12/20/19 $ $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board. For fair value measurement disclosure purposes, investment classified as Level 3. See Notes to Financial Statements, Note 2 – Investment Valuation and Fair Value Measurements for more information. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.7%. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the-counter derivatives as presented on the Statement of Assets and Liabilities. The unrealized appreciation (depreciation) of exchange-cleared and exchange-traded derivatives is recognized as part of the cash collateral at brokers and/or the receivable or payable for variation margin as presented on the Statement of Assets and Liabilities, when applicable. The Fund entered into the credit default swaps to gain investment exposure to the referenced entity. Selling protection has a similar credit risk position to owning the referenced entity. Buying protection has a similar credit risk position to selling the referenced entity short. The credit spread generally serves as an indication of the current status of the payment/performance risk and therefore the likelihood of default of the credit derivative. The credit spread also reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into a credit default swap contract. Higher credit spreads are indicative of higher likelihood of performance by the seller of protection. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 33 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 149.8% (100.0% of Total Investments) MUNICIPAL BONDS – 149.2% (99.6% of Total Investments) Consumer Discretionary – 4.9% (3.3% of Total Investments) Baltimore, Maryland, Senior Lien Convention Center Hotel Revenue Bonds, Series 2006A: $ 5.000%, 9/01/16 – SYNCORA GTY Insured No Opt. Call Ba1 $ 5.250%, 9/01/19 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/25 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/27 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 4.600%, 9/01/30 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.000%, 9/01/32 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 5.250%, 9/01/39 – SYNCORA GTY Insured 9/16 at 100.00 Ba1 Baltimore, Maryland, Subordinate Lien Convention Center Hotel Revenue Bonds, Series 2006B, 5.875%, 9/01/39 9/16 at 100.00 Ba2 Maryland Economic Development Corporation, Revenue Bonds, Chesapeake Bay Hyatt Conference Center, Series 2006A, 5.000%, 12/01/31 (4) 12/16 at 100.00 N/R Total Consumer Discretionary Consumer Staples – 3.0% (2.0% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B– Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: 5.250%, 6/01/32 6/17 at 100.00 B 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 8/15 at 100.00 BBB Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 11/15 at 100.00 A3 Total Consumer Staples Education and Civic Organizations – 13.0% (8.7% of Total Investments) Frederick County, Maryland, Educational Facilities Revenue Bonds, Mount Saint Mary’s University, Series 2006, 5.625%, 9/01/38 9/16 at 100.00 BB+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Goucher College, Series 2012A, 5.000%, 7/01/34 7/22 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins University, Series 2008A: 5.000%, 7/01/18 No Opt. Call AA+ 5.250%, 7/01/38 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2012A, 5.000%, 10/01/39 10/22 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Loyola University Maryland, Series 2014: 5.000%, 10/01/45 10/24 at 100.00 A 4.000%, 10/01/45 10/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2006, 5.000%, 6/01/30 6/16 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2007, 5.000%, 6/01/36 6/17 at 100.00 Baa1 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Maryland Institute College of Art, Series 2012: $ 5.000%, 6/01/34 No Opt. Call Baa1 $ 5.000%, 6/01/47 6/22 at 100.00 Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Patterson Park Public Charter School Issue, Series 2010, 6.000%, 7/01/40 7/20 at 100.00 BBB– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins University, Series 2012A: 5.000%, 7/01/30 No Opt. Call AA+ 5.000%, 7/01/37 No Opt. Call AA+ Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins University, Series 2013B: 5.000%, 7/01/38 7/23 at 100.00 AA+ 4.250%, 7/01/41 7/23 at 100.00 AA+ Morgan State University, Maryland, Student Tuition and Fee Revenue Bonds, Academic Fees and Auxiliary Facilities, Series 2012, 5.000%, 7/01/29 7/22 at 100.00 A+ Morgan State University, Maryland, Student Tuition and Fee Revenue Refunding Bonds, Academic Fees and Auxiliary Facilities, Series 1993, 6.100%, 7/01/20 – NPFG Insured No Opt. Call AA– University of Puerto Rico, University System Revenue Bonds, Series 2006P, 5.000%, 6/01/23 6/16 at 100.00 CCC+ University of Puerto Rico, University System Revenue Bonds, Series 2006Q, 5.000%, 6/01/19 6/16 at 100.00 CCC+ Westminster, Maryland, Educational Facilities Revenue Bonds, McDaniel College, Series 2006: 5.000%, 11/01/31 11/16 at 100.00 BBB+ 4.500%, 11/01/36 11/16 at 100.00 BBB+ Total Education and Civic Organizations Health Care – 32.9% (22.0% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds Doctors Community Hospital, Refunding Series 2010, 5.750%, 7/01/38 7/20 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Adventist Healthcare, Series 2011A: 6.250%, 1/01/31 1/22 at 100.00 Baa2 6.125%, 1/01/36 1/22 at 100.00 Baa2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System Issue, Series 2012, 5.000%, 7/01/24 No Opt. Call A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2010, 5.000%, 7/01/40 7/19 at 100.00 A– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Calvert Health System Issue, Series 2013, 5.000%, 7/01/38 7/23 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2006: 4.500%, 7/01/26 7/16 at 100.00 A3 5.000%, 7/01/40 7/16 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Carroll Hospital Center, Series 2012A: 4.000%, 7/01/30 7/22 at 100.00 A3 5.000%, 7/01/37 7/22 at 100.00 A3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Doctors Community Hospital, Series 2007A, 5.000%, 7/01/29 7/17 at 100.00 Baa3 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Frederick Memorial Hospital Issue, Series 2012A, 4.250%, 7/01/32 No Opt. Call Baa1 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Issue, Series 2015A, 4.000%, 5/15/40 5/25 at 100.00 AA– Nuveen Investments 35 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Johns Hopkins Health System Obligated Group Issue, Series 2011A: $ 5.000%, 5/15/25 5/21 at 100.00 AA– $ 5.000%, 5/15/26 5/21 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2008, 5.000%, 7/01/28 – AGC Insured 7/17 at 100.00 AA Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, LifeBridge Health System, Series 2011: 5.750%, 7/01/31 No Opt. Call A 6.000%, 7/01/41 7/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center Project, Series 2007A: 5.000%, 7/01/37 7/17 at 100.00 BBB 5.500%, 7/01/42 7/17 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Medical Center, Series 2011, 5.000%, 7/01/31 7/22 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center Issue, Series 2015: 5.000%, 7/01/39 7/24 at 100.00 A 5.000%, 7/01/45 7/24 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, The Johns Hopkins Health System Obligated Group Issue, Series 2010, 5.000%, 5/15/40 5/20 at 100.00 AA– Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2013A: 5.000%, 7/01/43 7/22 at 100.00 A2 4.000%, 7/01/43 7/22 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System Issue, Series 2015, 5.000%, 7/01/35 7/25 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2010, 5.125%, 7/01/39 7/19 at 100.00 A2 Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County Hospital, Series 2008: 5.750%, 1/01/33 1/18 at 100.00 BBB 5.750%, 1/01/38 1/18 at 100.00 BBB 6.000%, 1/01/43 1/18 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2014, 5.250%, 7/01/34 7/24 at 100.00 BBB Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011MD, 5.000%, 12/01/40 12/21 at 100.00 AA Montgomery County, Maryland, Revenue Bonds, Trinity Health Credit Group, Series 2015: 5.000%, 12/01/44 6/25 at 100.00 AA 4.000%, 12/01/44 6/25 at 100.00 AA Total Health Care Housing/Multifamily – 6.7% (4.4% of Total Investments) Anne Arundel County, Maryland, FNMA Multifamily Housing Revenue Bonds, Glenview Gardens Apartments Project, Series 2009, 5.000%, 1/01/28 (Mandatory put 1/01/27) 1/20 at 102.00 AA+ Howard County Housing Commission, Maryland, Revenue Bonds, Columbia Commons Apartments, Series 2014A: 4.000%, 6/01/34 6/24 at 100.00 A+ 5.000%, 6/01/44 6/24 at 100.00 A+ Howard County Housing Commission, Maryland, Revenue Bonds, The Verona at Oakland Mills Project, Series 2013: 5.000%, 10/01/28 10/23 at 100.00 A+ 4.625%, 10/01/28 10/23 at 100.00 A+ 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Maryland Community Development Administration, Multifamily Housing Revenue Bonds, Princess Anne Apartments, Series 2001D, 5.450%, 12/15/33 (Alternative Minimum Tax) 6/15 at 100.00 Aaa $ Maryland Economic Development Corporation, Senior Lien Student Housing Revenue Bonds, University of Maryland – Baltimore Project, Refunding Series 2015, 5.000%, 7/01/39 7/25 at 100.00 BBB– Maryland Economic Development Corporation, Student Housing Revenue Bonds, Salisbury University Project, Refunding Series 2013: 5.000%, 6/01/27 6/23 at 100.00 Baa3 5.000%, 6/01/34 6/23 at 100.00 Baa3 Maryland Economic Development Corporation, Student Housing Revenue Bonds, Sheppard Pratt University Village, Series 2012, 5.000%, 7/01/33 No Opt. Call BBB– Maryland Economic Development Corporation, Student Housing Revenue Refunding Bonds, University of Maryland College Park Projects, Series 2006, 5.000%, 6/01/33 – CIFG Insured 6/16 at 100.00 AA 85 Montgomery County Housing Opportunities Commission, Maryland, GNMA/FHA-Insured Multifamily Housing Revenue Bonds, Series 1995A, 5.900%, 7/01/15 6/15 at 100.00 Aa2 Montgomery County Housing Opportunities Commission, Maryland, Multifamily Housing Development Bonds, Series 2014A, 3.875%, 7/01/39 7/24 at 100.00 Aaa Total Housing/Multifamily Housing/Single Family – 8.3% (5.5% of Total Investments) Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2009B, 4.750%, 9/01/39 9/18 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014A, 4.300%, 9/01/32 9/23 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014C: 3.400%, 3/01/31 3/24 at 100.00 Aa2 3.750%, 3/01/39 3/24 at 100.00 Aa2 Maryland Community Development Administration Department of Housing and Community Development, Residential Revenue Bonds, Series 2014I, 3.450%, 12/15/31 12/24 at 100.00 Aaa Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006B, 4.750%, 9/01/25 (Alternative Minimum Tax) (UB) (5) 9/15 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006I, 4.875%, 9/01/26 (Alternative Minimum Tax) (UB) (5) 3/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2006L, 4.900%, 9/01/31 (Alternative Minimum Tax) (UB) (5) 9/16 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007D, 4.850%, 9/01/37 (Alternative Minimum Tax) (UB) (5) 3/17 at 100.00 Aa2 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue Bonds, Series 2007H, 5.000%, 9/01/27 (Alternative Minimum Tax) (UB) (5) 3/17 at 100.00 Aa2 Total Housing/Single Family Industrials – 2.8% (1.9% of Total Investments) Maryland Economic Development Corporation, Economic Development Revenue Bonds, Transportation Facilities Project, Series 2010A, 5.750%, 6/01/35 6/20 at 100.00 Baa3 Maryland Economic Development Corporation, Solid Waste Disposal Revenue Bonds, Waste Management Inc., Series 2002, 4.600%, 4/01/16 (Alternative Minimum Tax) No Opt. Call A– Total Industrials Nuveen Investments 37 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 6.3% (4.2% of Total Investments) $ Baltimore County, Maryland, Revenue Bonds, Oak Crest Village, Series 2007A, 5.000%, 1/01/37 1/17 at 100.00 A $ Gaithersburg, Maryland, Economic Development Revenue Bonds, Asbury Methodist Homes Inc., Series 2009B, 6.000%, 1/01/23 1/20 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Charlestown Community Issue, Series 2010: 6.125%, 1/01/30 1/21 at 100.00 A 6.250%, 1/01/45 1/21 at 100.00 A Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Edenwald, Series 2006A, 5.400%, 1/01/31 7/16 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, King Farm Presbyterian Community, Series 2007A: 5.000%, 1/01/17 No Opt. Call N/R 5.250%, 1/01/27 1/17 at 100.00 N/R 5.300%, 1/01/37 1/17 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Mercy Ridge Retirement Community, Series 2007, 4.750%, 7/01/34 7/17 at 100.00 A– Total Long-Term Care Tax Obligation/General – 22.0% (14.7% of Total Investments) Anne Arundel County, Maryland, General Obligation Bonds, Consolidated Water & Sewer, Refunding Series 2006, 5.000%, 3/01/17 3/16 at 100.00 AAA Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Refunding Series 2013B, 5.000%, 10/15/15 No Opt. Call AA Baltimore, Maryland, General Obligation Bonds, Consolidated Public Improvements, Series 2011A: 5.000%, 10/15/29 10/21 at 100.00 AA 5.000%, 10/15/30 10/21 at 100.00 AA Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006, 5.000%, 3/01/16 No Opt. Call AAA Huntington Beach Union High School District, Orange County, California, General Obligation Bonds, Series 2005, 0.000%, 8/01/30 – AGM Insured No Opt. Call AA Maryland National Capital Park Planning Commission, Prince George’s County, General Obligation Bonds, Park Acquisition and Development, Series 2004EE-2, 5.000%, 1/15/17 8/15 at 100.00 AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, First Series 2011B, 5.000%, 3/15/17 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009A, 3.000%, 8/15/17 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B: 5.250%, 8/15/16 No Opt. Call AAA 5.250%, 8/15/17 No Opt. Call AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2010A, 4.000%, 8/01/15 No Opt. Call AAA Maryland State, General Obligation Bonds, State and Local Facilities Loan, First Series 2014C, 5.000%, 8/01/15 No Opt. Call AAA Maryland State, General Obligation Bonds, State and Local Facilities Loan, Refunding Second Series 2011E, 5.000%, 8/01/15 No Opt. Call AAA Montgomery County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2005A, 5.000%, 7/01/15 No Opt. Call AAA Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2006A, 5.000%, 5/01/16 No Opt. Call AAA Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2008A, 5.000%, 8/01/15 No Opt. Call AAA Montgomery County, Maryland, General Obligation Bonds, Consolidated Public Improvement Series 2013A, 4.000%, 11/01/15 No Opt. Call AAA 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Patterson Joint Unified School District, Stanislaus County, California, General Obligation Bonds, 2008 Election Series 2009B, 0.000%, 8/01/42 – AGM Insured No Opt. Call AA $ Prince George’s County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2014A: 4.000%, 9/01/30 9/24 at 100.00 AAA 4.000%, 9/01/31 9/24 at 100.00 AAA Puerto Rico, General Obligation Bonds, Public Improvement Refunding Series 2007A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– Puerto Rico, General Obligation Bonds, Public Improvement Series 2002A, 5.500%, 7/01/20 – NPFG Insured No Opt. Call AA– San Ysidro School District, San Diego County, California, General Obligation Bonds, 1997 Election Series 2012G, 0.000%, 8/01/40 – AGM Insured No Opt. Call AA Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2009, 5.000%, 6/01/17 No Opt. Call AAA Washington Suburban Sanitary District, Montgomery and Prince George’s Counties, Maryland, General Obligation Bonds, Consolidated Public Improvement, Refunding Series 2013: 3.000%, 6/01/15 No Opt. Call AAA 4.000%, 6/01/17 No Opt. Call AAA Wylie Independent School District, Collin County, Texas, General Obligation Bonds, Capital Appreciation Series 2015, 0.000%, 8/15/50 8/25 at 35.55 Aaa Total Tax Obligation/General Tax Obligation/Limited – 16.1% (10.8% of Total Investments) Anne Arundel County, Maryland, Special Obligation Bonds, National Business Park – North Project, Series 2010, 6.100%, 7/01/40 7/18 at 102.00 N/R Anne Arundel County, Maryland, Special Tax District Revenue Bonds, Villages of Dorchester & Farmington Village Projects, Series 2013, 5.000%, 7/01/32 7/23 at 100.00 A+ Baltimore, Maryland, Revenue Refunding Bonds, Convention Center, Series 1998, 5.000%, 9/01/19 – NPFG Insured 9/15 at 100.00 AA– Baltimore, Maryland, Special Obligation Bonds, Consolidated Tax Increment Financing, Series 2015: 5.000%, 6/15/30 (WI/DD, Settling 6/11/15) 6/24 at 100.00 BBB+ 5.000%, 6/15/33 (WI/DD, Settling 6/11/15) 6/24 at 100.00 BBB+ Baltimore, Maryland, Special Obligation Bonds, North Locust Point Project, Series 2005, 5.500%, 9/01/34 9/15 at 101.00 N/R Frederick County, Maryland, Lake Linganore Village Community Development Special Obligation Bonds, Series 2001A: 99 5.600%, 7/01/20 – RAAI Insured 1/16 at 100.00 AA 5.700%, 7/01/29 – RAAI Insured 1/16 at 100.00 AA Fredrick County, Maryland, Special Obligation Bonds, Urbana Community Development Authority, Series 2010A: 5.000%, 7/01/30 7/20 at 100.00 A– 5.000%, 7/01/40 7/20 at 100.00 A– Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.250%, 1/01/36 1/22 at 100.00 A Huntington Beach Union High School District, Orange County, California, Certificates of Participation, Capital Project, Series 2007, 0.000%, 9/01/35 – AGM Insured No Opt. Call AA Hyattsville, Maryland, Special Obligation Bonds, University Town Center Project, Series 2004, 5.750%, 7/01/34 7/16 at 100.00 N/R Maryland Department of Transportation, Consolidated Transportation Revenue Bonds, Series 2002, 5.500%, 2/01/16 No Opt. Call AAA Prince George’s County, Maryland, Special Obligation Bonds, National Harbor Project, Series 2005, 5.200%, 7/01/34 7/15 at 100.00 N/R Nuveen Investments 39 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Prince George’s County, Maryland, Special Tax District Bonds, Victoria Falls Project, Series 2005, 5.250%, 7/01/35 1/16 at 100.00 N/R $ Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call CCC+ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, 0.000%, 7/01/44 – AMBAC Insured No Opt. Call CCC+ Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/15 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/40 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 0.000%, 8/01/47 – AMBAC Insured No Opt. Call B Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC: 5.500%, 7/01/28 – NPFG Insured No Opt. Call AA– 5.500%, 7/01/30 – AGM Insured No Opt. Call AA Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2006, 5.000%, 10/01/27 – FGIC Insured 10/16 at 100.00 AA– Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Working Capital Series 2014A, 5.000%, 10/01/34 10/24 at 100.00 BBB+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2009A-1, 5.000%, 10/01/29 – AGM Insured 10/19 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 5.2% (3.5% of Total Investments) Baltimore, Maryland, Revenue Refunding Bonds, Parking System Facilities, Series 1998A: 5.250%, 7/01/17 – FGIC Insured No Opt. Call AA– 5.250%, 7/01/21 – FGIC Insured No Opt. Call AA– Guam International Airport Authority, Revenue Bonds, Series 2013C, 6.375%, 10/01/43 (Alternative Minimum Tax) 10/23 at 100.00 BBB Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Hospital, Series 2001: 5.000%, 7/01/27 – AMBAC Insured 7/15 at 100.00 N/R 5.000%, 7/01/34 – AMBAC Insured 7/15 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Facilities Revenue Bonds, Johns Hopkins Medical Institution, Series 2004B, 5.000%, 7/01/15 – AMBAC Insured 6/15 at 100.00 N/R Maryland Health and Higher Educational Facilities Authority, Parking Revenue Bonds, Johns Hopkins Medical Institutions Parking Facilities, Series 1996, 5.500%, 7/01/26 – AMBAC Insured 8/15 at 100.00 N/R Maryland Transportation Authority, Revenue Bonds, Grant Anticipation Series 2008, 5.250%, 3/01/16 No Opt. Call AAA Maryland Transportation Authority, Revenue Bonds, Transportation Facilities Projects, Series 2007, 5.000%, 7/01/30 – AGM Insured (UB) 7/17 at 100.00 AA Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air Terminal LLC, Sixth Series 1997: 20 5.750%, 12/01/22 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 AA– 70 5.750%, 12/01/25 – NPFG Insured (Alternative Minimum Tax) 6/15 at 100.00 AA– Total Transportation 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 21.1% (14.0% of Total Investments) (6) $ Anne Arundel County, Maryland, General Obligation Bonds, Series 2006, 5.000%, 3/01/21 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA $ Baltimore County, Maryland, Revenue Bonds, Catholic Health Initiatives, Series 2006A, 5.000%, 9/01/36 (Pre-refunded 9/01/16) 9/16 at 100.00 A+ (6) Baltimore, Maryland, Revenue Refunding Bonds, Water Projects, Series 1998A, 5.000%, 7/01/28 – FGIC Insured (ETM) No Opt. Call AA (6) Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured (ETM) No Opt. Call AA (6) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2006C: 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) 5.000%, 7/01/31 (Pre-refunded 7/01/16) – AMBAC Insured 7/16 at 100.00 AA (6) Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2007D, 5.000%, 7/01/32 (Pre-refunded 7/01/17) – AMBAC Insured 7/17 at 100.00 AA (6) Carroll County, Maryland, General Obligation Consolidated Public Improvement Bonds, Series 2005A, 5.000%, 12/01/16 (Pre-refunded 12/01/15) 12/15 at 100.00 AAA 15 Charles County, Maryland, Consolidated General Obligation Public Improvement Bonds, Series 2006, 5.000%, 3/01/16 (ETM) No Opt. Call Aa1 (6) Frederick, Maryland, General Obligation Bonds, Series 2005, 5.000%, 8/01/16 (Pre-refunded 8/01/15) – NPFG Insured 8/15 at 100.00 Aa1 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Anne Arundel Health System, Series 2009A, 6.750%, 7/01/39 (Pre-refunded 7/01/19) 7/19 at 100.00 A– (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Helix Health, Series 1997: 5.000%, 7/01/17 – AMBAC Insured (ETM) No Opt. Call N/R (6) 5.000%, 7/01/27 – AMBAC Insured (ETM) No Opt. Call N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Howard County General Hospital, Series 1993, 5.500%, 7/01/25 (ETM) 8/15 at 100.00 N/R (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, MedStar Health, Series 2007, 5.250%, 5/15/46 (Pre-refunded 5/15/16) – BHAC Insured 5/16 at 100.00 AA+ (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Peninsula Regional Medical Center, Series 2006, 5.000%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 A (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Union Hospital of Cecil County, Series 2005: 5.000%, 7/01/35 (Pre-refunded 7/01/15) 7/15 at 100.00 A (6) 5.000%, 7/01/40 (Pre-refunded 7/01/15) 7/15 at 100.00 A (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, University of Maryland Medical System, Series 2006: 5.000%, 7/01/31 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) 5.000%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 A2 (6) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Western Maryland Health, Series 2006A: 4.500%, 1/01/22 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (6) 5.000%, 7/01/34 (Pre-refunded 7/01/16) – NPFG Insured 7/16 at 100.00 AA– (6) Maryland State, General Obligation Bonds, State & Local Facilities Loan, Second Series 2009B, 5.000%, 8/15/21 (Pre-refunded 8/15/19) 8/19 at 100.00 AAA Maryland State, General Obligation Bonds, State & Local Facilities Loan, Series 2006A, 5.000%, 3/01/17 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Maryland Transportation Authority, Revenue Refunding Bonds, Transportation Facilities Projects, First Series 1978, 6.800%, 7/01/16 – AMBAC Insured (ETM) No Opt. Call Aaa Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, 5.125%, 6/01/24 – AMBAC Insured No Opt. Call Aaa Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 5.500%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 Aaa Nuveen Investments 41 NMY Nuveen Maryland Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/19 – NPFG Insured No Opt. Call A3 (6) $ University of Maryland, Auxiliary Facility and Tuition Revenue Bonds, Series 2006A, 5.000%, 10/01/22 (Pre-refunded 10/01/16) 10/16 at 100.00 AA+ (6) Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 100.00 AA+ (6) Total U.S. Guaranteed Utilities – 2.7% (1.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A, 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA Guam Power Authority, Revenue Bonds, Series 2014A, 5.000%, 10/01/44 10/24 at 100.00 AA Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2004PP, 5.000%, 7/01/22 – NPFG Insured 8/15 at 100.00 AA– Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005RR, 5.000%, 7/01/22 – FGIC Insured 7/15 at 100.00 AA– Puerto Rico Electric Power Authority, Power Revenue Refunding Bonds, Series 2002JJ, 5.250%, 7/01/15 – NPFG Insured No Opt. Call AA– Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 2007A, 5.000%, 7/01/24 7/17 at 100.00 BB+ Total Utilities Water and Sewer – 4.2% (2.8% of Total Investments) Baltimore, Maryland, Project and Revenue Refunding Bonds, Water Projects, Series 2013B, 5.000%, 7/01/38 1/24 at 100.00 AA Baltimore, Maryland, Revenue Bonds, Water Projects, Series 2014A, 5.000%, 7/01/44 1/25 at 100.00 AA– Baltimore, Maryland, Revenue Refunding Bonds, Water System Projects, Series 1994A, 5.000%, 7/01/24 – FGIC Insured No Opt. Call AA Baltimore, Maryland, Wastewater Project Revenue Bonds, Series 2011A, 5.000%, 7/01/41 7/21 at 100.00 AA Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Refunding Series 2014A, 5.000%, 7/01/35 7/24 at 100.00 A– Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Maryland Water Quality Financing Administration, Revolving Loan Fund Revenue Bonds, Series 2005A, 5.000%, 9/01/15 No Opt. Call AAA Total Water and Sewer $ Total Municipal Bonds (cost $494,054,386) Shares Description (1) Value COMMON STOCKS – 0.6% (0.4% of Total Investments) Airlines – 0.6% (0.4% of Total Investments) American Airlines Group Inc., (7) $ Total Common Stocks (cost $1,288,472) Total Long-Term Investments (cost $495,342,858) Floating Rate Obligations – (4.9)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (48.5)% (8) ) Other Assets Less Liabilities – 3.6% Net Assets Applicable to Common Shares – 100% $ 42 Nuveen Investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. As of, or subsequent to, the end of the reporting period this security is non-income producing. Non-income producing, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has ceased accruing additional income on the Fund’s records. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. On November 28, 2011, AMR Corp. (“AMR”), the parent company of American Airlines Group, Inc. (“AAL”) filed for federal bankruptcy protection. On December 9, 2013, AMR emerged from federal bankruptcy with the acceptance of its reorganization plan by the bankruptcy court. Under the settlement agreement established to meet AMR’s unsecured bond obligations, the bondholders, including the Fund, received a distribution of AAL preferred stock which was converted to AAL common stock over a 120-day period. Every 30 days, a quarter of the preferred stock was converted to AAL common stock based on the 5-day volume-weighted average price and the amount of preferred shares tendered during the optional preferred conversion period. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.4%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 43 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 152.7% (100.0% of Total Investments) MUNICIPAL BONDS – 152.7% (100.0% of Total Investments) Consumer Staples – 0.9% (0.6% of Total Investments) $ Moorhead, Minnesota, Recovery Zone Facility Revenue Bonds, American Crystal Sugar Company Project, Series 2010, 5.650%, 6/01/27 7/20 at 100.00 BBB+ $ Education and Civic Organizations – 26.9% (17.6% of Total Investments) Anoka County, Minnesota, Charter School Lease Revenue Bonds, Spectrum Building Company, Series 2012A, 5.000%, 6/01/43 No Opt. Call BBB– Baytown Township, Minnesota, Lease Revenue Bonds, Saint Croix Preparatory Academy Project, Series 2008A, 7.000%, 8/01/38 8/16 at 102.00 BB City of Woodbury, Minnesota, Charter School Lease Revenue Bonds, Math and Science Academy Building Company, Series 2012A, 5.000%, 12/01/43 No Opt. Call BBB– Duluth Housing & Redevelopment Authority, Minnesota, Lease Revenue Bonds, Duluth Public Schools Academy, Series 2010A, 5.600%, 11/01/30 11/18 at 102.00 BBB– Forest Lake, Minnesota, Charter School Lease Revenue Bonds, Lakes International Language Academy, Series 2014A, 5.750%, 8/01/44 8/22 at 100.00 BBB– Hugo, Minnesota, Charter School Lease Revenue Bonds, Noble Academy Project, Series 2014A, 5.000%, 7/01/44 7/24 at 100.00 BBB– Minneapolis, Minnesota, Charter School Lease Revenue Bonds, Yinghua Academy Charter School, Series 2013A, 6.000%, 7/01/43 7/23 at 100.00 BB Minneapolis, Minnesota, Revenue Bonds, National Marrow Donor Program Project, Series 2010, 4.250%, 8/01/20 8/18 at 100.00 BBB+ Minnesota Higher Education Facilities Authority, Revenue Bonds, Bethel University, Refunding Series 2007-6-R: 5.500%, 5/01/24 5/17 at 100.00 N/R 5.500%, 5/01/27 5/17 at 100.00 N/R 5.500%, 5/01/37 5/17 at 100.00 N/R Minnesota Higher Education Facilities Authority, Revenue Bonds, Macalester College, Series 2012-7S, 3.250%, 5/01/36 No Opt. Call Aa3 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, Series 2009-6X, 5.250%, 4/01/39 4/17 at 100.00 A2 Minnesota Higher Education Facilities Authority, Revenue Bonds, University of Saint Thomas, Series 2009-7A, 5.000%, 10/01/39 10/19 at 100.00 A2 Otsego, Minnesota, Charter School Lease Revenue Bonds, Kaleidoscope Charter School Project, Series 2014A, 5.000%, 9/01/44 9/24 at 100.00 BB+ Ramsey, Anoka County, Minnesota, Lease Revenue Bonds, PACT Charter School Project, Series 2004A, 5.500%, 12/01/33 12/21 at 100.00 BBB– Saint Paul Housing & Redevelopment Authority , Minnesota, Charter School Lease Revenue Bonds, Hmong Education Reform Company, Series 2012A, 5.250%, 9/01/32 No Opt. Call BB+ Saint Paul Housing & Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Nova Classical Academy, Series 2011A, 6.375%, 9/01/31 9/21 at 100.00 BBB– Saint Paul Housing and Redevelopment Authority, Minnesota, Charter School Lease Revenue Bonds, Twin Cities German Immersion School, Series 2013A, 5.000%, 7/01/44 No Opt. Call BB+ Saint Paul Housing and Redevelopment Authority, Minnesota, Educational Facility Revenue Refunding Bonds, Saint Paul Academy and Summit School Project, Series 2007, 5.000%, 10/01/24 10/17 at 100.00 A3 Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Community of Peace Academy Project, Series 2006A, 5.000%, 12/01/36 12/15 at 100.00 BBB– 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations (continued) $ Saint Paul Housing and Redevelopment Authority, Minnesota, Lease Revenue Bonds, Saint Paul Conservatory for Performing Artists Charter School Project, Series 2013A, 4.625%, 3/01/43 3/23 at 100.00 BBB– $ St. Paul Housing and Redevelopment Authority, Minnesota, Charter School Revenue Bonds, Higher Ground Academy Charter School, Series 2013A, 5.000%, 12/01/33 12/22 at 100.00 BBB– University of Minnesota, General Revenue Bonds, Series 2011A, 5.250%, 12/01/29 12/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 32.5% (21.3% of Total Investments) Cuyuna Range Hospital District, Minnesota, Health Care Facilities Gross Revenue Bonds, Refunding Series 2007, 5.000%, 6/01/29 6/17 at 100.00 N/R Glencoe, Minnesota, Health Care Facilities Revenue Bonds, Glencoe Regional Health Services Project, Series 2013: 4.000%, 4/01/27 4/22 at 100.00 BBB 4.000%, 4/01/31 4/22 at 100.00 BBB Maple Grove, Minnesota, Health Care Facilities Revenue Bonds, Maple Grove Hospital Corporation, Series 2007: 20 5.000%, 5/01/20 5/17 at 100.00 Baa1 5.250%, 5/01/25 5/17 at 100.00 Baa1 Maple Grove, Minnesota, Health Care Facility Revenue Bonds, North Memorial Health Care, Series 2005, 5.000%, 9/01/35 9/15 at 100.00 Baa1 Minneapolis Health Care System, Minnesota, Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2008A, 6.625%, 11/15/28 11/18 at 100.00 A+ Minneapolis, Minnesota, Health Care System Revenue Bonds, Fairview Health Services, Series 2008B, 6.500%, 11/15/38 – AGC Insured 11/18 at 100.00 AA Minnesota Agricultural and Economic Development Board, Health Care Facilities Revenue Bonds, Essentia Health Obligated Group, Series 2008E, 5.000%, 2/15/37 – AGC Insured 2/18 at 100.00 AA 35 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 1997A, 5.750%, 11/15/26 – NPFG Insured 8/15 at 100.00 AA– 25 Minnesota Agricultural and Economic Development Board, Healthcare System Revenue Bonds, Fairview Hospital and Healthcare Services, Series 2000A, 6.375%, 11/15/29 8/15 at 100.00 A+ Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Refunding Series 2013A, 4.400%, 12/01/33 12/20 at 100.00 N/R Northern Itasca Hospital District, Minnesota, Health Facilities Gross Revenue Bonds, Series 2013C: 4.500%, 12/01/25 12/20 at 100.00 N/R 4.750%, 12/01/27 12/20 at 100.00 N/R 5.000%, 12/01/28 12/20 at 100.00 N/R 5.400%, 12/01/33 12/20 at 100.00 N/R Saint Cloud, Minnesota, Health Care Revenue Bonds, CentraCare Health System Project, Series 2010A, 5.125%, 5/01/30 5/20 at 100.00 A1 Saint Louis Park, Minnesota, Health Care Facilities Revenue Bonds, Park Nicollet Health Services, Refunding Series 2009, 5.750%, 7/01/39 7/19 at 100.00 A Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Facility Revenue Bonds, HealthPartners Obligated Group, Series 2006, 5.250%, 5/15/36 11/16 at 100.00 A Housing and Redevelopment Authority of the City of Saint Paul, Minnesota, Health Care Facilities Revenue Refunding Bonds, HealthPartners Obligated Group, Series 2015A, 4.000%, 7/01/35 (WI/DD, Settling 6/11/15) 2/25 at 100.00 A Saint Paul Housing and Redevelopment Authority, Minnesota, Health Care Revenue Bonds, Allina Health System, Series 2009A-1, 5.250%, 11/15/29 11/19 at 100.00 AA– Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, Regions Hospital Parking Ramp Project, Series 2007-1, 5.000%, 8/01/36 8/16 at 100.00 N/R Nuveen Investments 45 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Shakopee, Minnesota, Health Care Facilities Revenue Bonds, Saint Francis Regional Medical Center, Refunding Series 2014: $ 4.000%, 9/01/31 9/24 at 100.00 A $ 5.000%, 9/01/34 9/24 at 100.00 A St. Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Healtheast Inc., Series 2005, 6.000%, 11/15/30 11/15 at 100.00 BBB– Total Health Care Housing/Multifamily – 7.9% (5.2% of Total Investments) Coon Rapids, Minnesota, Multifamily Housing Revenue Bonds, Tralee Terrace Apartments Project, Series 2010, 4.500%, 6/01/26 6/20 at 100.00 Aaa Minneapolis, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Vantage Flats Project, Series 2007, 5.200%, 10/20/48 (Alternative Minimum Tax) 10/15 at 100.00 Aa1 Minneapolis, Minnesota, Multifamily Housing Revenue Bonds, GNMA Collateralized Mortgage Loans – Seward Towers Project, Series 2003, 5.000%, 5/20/36 8/15 at 100.00 Aa1 Minnesota Housing Finance Agency, Rental Housing Revenue Bonds, Series 2011: 5.050%, 8/01/31 8/21 at 100.00 AA+ 5.450%, 8/01/41 8/21 at 100.00 AA+ Saint Paul Housing and Redevelopment Authority, Minnesota, GNMA Collateralized Multifamily Housing Revenue Bonds, Selby Grotto Housing Project, Series 2001A, 5.500%, 9/20/44 (Alternative Minimum Tax) 8/15 at 100.00 Aa1 Total Housing/Multifamily Housing/Single Family – 7.9% (5.2% of Total Investments) Minneapolis-Saint Paul Housing Finance Board, Minnesota, Single Family Mortgage Revenue Bonds, City Living Series 2006A-4, 5.000%, 11/01/38 (Alternative Minimum Tax) 7/16 at 100.00 AA+ Minnesota Housing Finance Agency, Homeownership Finance Bonds, Mortgage-Backed Securities Program, Series 2011D, 4.700%, 1/01/31 7/21 at 100.00 Aaa Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007D, 4.700%, 7/01/27 (Alternative Minimum Tax) 7/16 at 100.00 AA+ 10 Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2007-I, 4.850%, 7/01/38 (Alternative Minimum Tax) 7/16 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2008B, 5.650%, 7/01/33 (Alternative Minimum Tax) 1/18 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2009E, 5.100%, 1/01/40 7/19 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2013C, 3.900%, 7/01/43 1/23 at 100.00 AA+ Minnesota Housing Finance Agency, Residential Housing Finance Bonds, Series 2014C, 3.500%, 1/01/32 7/24 at 100.00 AA+ Total Housing/Single Family Industrials – 3.8% (2.5% of Total Investments) Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2006-1A: 4.850%, 12/01/17 (Alternative Minimum Tax) 6/16 at 100.00 A+ 4.875%, 12/01/18 (Alternative Minimum Tax) 6/16 at 100.00 A+ Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2013-1: 4.500%, 6/01/33 6/21 at 100.00 A+ 4.750%, 6/01/39 6/21 at 100.00 A+ Total Industrials 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 14.4% (9.4% of Total Investments) $ Anoka, Minnesota, Health Care and Housing Facility Revenue Bonds, The Homestead at Anoka, Inc. Project, Series 2014, 5.125%, 11/01/49 11/24 at 100.00 N/R $ Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Betty Ford Foundation Project, Series 2014, 4.000%, 11/01/39 11/24 at 100.00 A3 Center City, Minnesota, Health Care Facilities Revenue Bonds, Hazelden Foundation Project, Series 2011, 5.000%, 11/01/41 11/19 at 100.00 A3 Cold Spring, Minnesota, Health Care Facilities Revenue Bonds, Assumption Home, Inc., Refunding Series 2013, 5.200%, 3/01/43 7/20 at 100.00 N/R Cottage Grove, Minnesota, Senior Housing Revenue Bonds, PHS/Cottage Grove, Inc., Project, Series 2006A, 5.000%, 12/01/31 8/15 at 100.00 N/R Lake Crystal, Minnesota, Housing and Health Care Revenue Bonds, Ecumen – Second Century & Owatonna Senior Living Project, Refunding Series 2014A, 4.500%, 9/01/44 (Mandatory put 9/01/24) 9/18 at 100.00 N/R Minneapolis, Minnesota, Revenue Bonds, Walker Minneapolis Campus Project, Refunding Series 2012, 4.750%, 11/15/28 11/22 at 100.00 N/R Minneapolis, Minnesota, Senior Housing and Healthcare Revenue Bonds, Ecumen, Abiitan Mill City Project, Series 2015, 5.250%, 11/01/45 5/23 at 100.00 N/R Moorhead Economic Development Authority, Minnesota, Multifamily Revenue Bonds, Eventide Senior Housing, Series 2006A, 5.150%, 6/01/29 8/15 at 100.00 N/R Owatonna, Minnesota, Housing and Health Care Revenue Bonds, Ecumen – Second Century & Owatonna Senior Living Project, Refunding Series 2014B, 4.500%, 9/01/44 (Mandatory put 9/01/24) 9/18 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Revenue Bonds, Rossy & Richard Shaller Family Sholom East Campus, Series 2007A, 5.250%, 10/01/42 10/17 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Senior Housing and Health Care Revenue Bonds, Episcopal Homes Project, Series 2013, 5.125%, 5/01/48 5/23 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Nursing Home Revenue Bonds, Episcopal Homes of Minnesota, Series 2006, 5.630%, 10/01/33 4/17 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Senior Housing and Health Care Revenue Bonds, Episcopal Homes Project, Refunding Series 2012A, 5.150%, 11/01/42 No Opt. Call N/R Sauk Rapids, Minnesota, Health Care and Housing Facilities Revenue Bonds, Good Shepherd Luthran Home, Refunding Series 2013, 5.125%, 1/01/39 1/23 at 100.00 N/R Wayzata, Minnesota, Senior Housing Revenue Bonds, Folkestone Senior Living Community, Series 2012A, 6.000%, 5/01/47 5/19 at 102.00 N/R West St. Paul, Minnesota, Health Care Facilities Revenue Bonds, Walker Thompson Hill LLC Project, Series 2011A, 7.000%, 9/01/46 9/19 at 100.00 N/R Worthington, Minnesota, Housing Revenue Refunding Bonds, Meadows of Worthington Project, Series 2007A, 5.250%, 11/01/28 8/15 at 101.00 N/R Total Long-Term Care Materials – 3.1% (2.0% of Total Investments) Saint Paul Port Authority, Minnesota, Solid Waste Disposal Revenue Bonds, Gerdau Saint Paul Steel Mill Project, Series 2012-7, 4.500%, 10/01/37 (Alternative Minimum Tax) 10/22 at 100.00 BBB– Tax Obligation/General – 14.7% (9.6% of Total Investments) Burnsville Independent School District 191, Dakota and Scott Counties, Minnesota, General Obligation Bonds, Series 2008A, 4.750%, 2/01/24 2/18 at 100.00 Aa2 Circle Pines Independent School District 12, Centennial, Minnesota, General Obligation Bonds, School Building Series 2015A, 0.000%, 2/01/35 2/25 at 67.23 AA+ Cloquet Independent School District 94, Carlton and Saint Louis Counties, Minnesota, General Obligation Bonds, School Building Series 2015B: 5.000%, 2/01/27 (WI/DD, Settling 6/11/15) 2/25 at 100.00 Aa2 4.000%, 2/01/36 (WI/DD, Settling 6/11/15) 2/25 at 100.00 Aa2 Duluth Independent School District 709, Saint Louis County, Minnesota, General Obligation Bonds, Series 2015B, 3.000%, 2/01/28 2/25 at 100.00 Aa2 Nuveen Investments 47 NMS Nuveen Minnesota Municipal Income Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Hennepin County, Minnesota, General Obligation Bonds, Refunding Series 2008D, 5.000%, 12/01/25 12/16 at 100.00 AAA $ Jordan Independent School District 717, Scott County, Minnesota, General Obligation Bonds, School Building Series 2014A, 5.000%, 2/01/35 2/23 at 100.00 Aa2 Mankato Independent School District 77, Minnesota, General Obligation Bonds, School Building Series 2014A, 4.000%, 2/01/30 2/24 at 100.00 AA+ Minneapolis, Minnesota, Limited Tax Supported Development Revenue Bonds, Common Bond Fund Series 2007-2A, 5.125%, 6/01/22 (Alternative Minimum Tax) 6/17 at 100.00 A+ Saint Cloud Independent School District 742, Stearns County, Minnesota, General Obligation Bonds, Series 2015A, 3.125%, 2/01/34 2/25 at 100.00 Aa2 South Washington County Independent School District 833, Minnesota, General Obligation Bonds, Alternate Facilities Series 2014A, 3.500%, 2/01/27 2/24 at 100.00 Aa2 Waconia Independent School District, Minnesota, General Obligation Bonds, Series 2015, 5.000%, 2/01/37 2/25 at 100.00 Aa2 Wayzata Independent School District 284, Hennepin County, Minnesota, General Obligation Bonds, School Building Series 2014A, 3.500%, 2/01/31 2/23 at 100.00 AAA Total Tax Obligation/General Tax Obligation/Limited – 11.7% (7.7% of Total Investments) Anoka-Hennepin Independent School District 11, Minnesota, Certificates of Participation, Series 2015A, 4.000%, 2/01/41 2/23 at 100.00 A+ Duluth Independent School District 709, Minnesota, Certificates of Participation, Capital Appreciation Series 2012A, 0.000%, 2/01/28 – AGM Insured 2/22 at 77.70 Aa2 Minneapolis, Minnesota, Tax Increment Revenue Bonds, Grant Park Project, Refunding Series 2015, 4.000%, 3/01/30 3/23 at 100.00 N/R Minnesota Housing Finance Agency, Nonprofit Housing Bonds, State Appropriation Series 2011, 5.000%, 8/01/31 8/21 at 100.00 AA Minnesota State, General Fund Appropriation Refunding Bonds, Series 2012B, 3.000%, 3/01/30 No Opt. Call AA Moorhead, Minnesota, Golf Course Revenue Refunding Bonds, Series 1998B, 5.875%, 12/01/21 8/15 at 100.00 N/R Saint Paul Housing and Redevelopment Authority, Minnesota, Recreational Facility Lease Revenue Bonds, Jimmy Lee Recreational Center, Series 2008, 5.000%, 12/01/32 12/17 at 100.00 AA+ Saint Paul Housing and Redevelopment Authority, Minnesota, Upper Landing Project Tax Increment Revenue Refunding Bonds, Series 2012: 5.000%, 9/01/26 No Opt. Call N/R 5.000%, 3/01/29 No Opt. Call N/R Saint Paul, Minnesota, Sales Tax Revenue Bonds, Series 2014G: 5.000%, 11/01/30 11/24 at 100.00 A+ 3.750%, 11/01/33 11/24 at 100.00 A+ Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 5.000%, 10/01/25 10/19 at 100.00 BBB Washington County Housing and Redevelopment Authority, Minnesota, Municipal Facility Lease Revenue Bonds, Lower St. Croix Valley Fire Protection District Project, Series 2003, 5.125%, 2/01/24 8/15 at 100.00 Baa2 Total Tax Obligation/Limited Transportation – 1.6% (1.0% of Total Investments) Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Subordinate Lien Series 2010D, 4.000%, 1/01/23 (Alternative Minimum Tax) 1/20 at 100.00 A Minneapolis-St. Paul Metropolitan Airports Commission, Minnesota, Airport Revenue Bonds, Subordinate Lien, Refunding Series 2014A, 5.000%, 1/01/31 1/24 at 100.00 A St Paul Housing and Redevelopment Authority, Minnesota, Parking Revenue Bonds, Parking Facilities Project, Refunding Series 2010A, 5.000%, 8/01/30 8/18 at 102.00 A+ Total Transportation 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 3.7% (2.4% of Total Investments) (4) $ 65 Minnesota State, General Obligation Bonds, Series 2007, 5.000%, 8/01/25 (Pre-refunded 8/01/17) 8/17 at 100.00 N/R (4) $ Pine County Housing and Redevelopment Authority, Minnesota, Public Project Revenue Bonds, Series 2005A, 5.000%, 2/01/31 (Pre-refunded 2/01/16) 2/16 at 100.00 AA– (4) Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, HealthEast Midway Campus, Series 2005A: 5.750%, 5/01/25 (Pre-refunded 7/06/15) 7/15 at 100.00 BB+ (4) 5.875%, 5/01/30 (Pre-refunded 7/06/15) 7/15 at 100.00 BB+ (4) Saint Paul Port Authority, Minnesota, Lease Revenue Bonds, HealthEast Midway Campus, Series 2005B, 6.000%, 5/01/30 (Pre-refunded 7/06/15) 7/15 at 100.00 N/R (4) Total U.S. Guaranteed Utilities – 18.6% (12.2% of Total Investments) Chaska, Minnesota, Electric Revenue Bonds, Generating Facility Project, Refunding Series 2005A, 5.000%, 10/01/30 10/15 at 100.00 A2 10 Chaska, Minnesota, Electric Revenue Bonds, Generating Facility Project, Series 2000A, 6.100%, 10/01/30 8/15 at 100.00 A2 Minnesota Municipal Power Agency, Electric Revenue Bonds, Refunding Series 2014A, 4.000%, 10/01/33 10/24 at 100.00 A2 Northern Municipal Power Agency, Minnesota, Electric System Revenue Bonds, Refunding Series 2008A: 5.000%, 1/01/18 – AGC Insured No Opt. Call AA 5.000%, 1/01/20 – AGC Insured 1/18 at 100.00 AA 5.000%, 1/01/21 – AGC Insured 1/18 at 100.00 AA Southern Minnesota Municipal Power Agency, Power Supply System Revenue Bonds, Series 1994A: 0.000%, 1/01/19 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/23 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/24 – NPFG Insured No Opt. Call AA– 0.000%, 1/01/26 – NPFG Insured No Opt. Call AA– 40 0.000%, 1/01/27 – NPFG Insured No Opt. Call AA– Western Minnesota Municipal Power Agency, Power Supply Revenue Bonds, Series 2014A, 4.000%, 1/01/40 1/24 at 100.00 Aa3 Total Utilities Water and Sewer – 5.0% (3.3% of Total Investments) Buffalo, Minnesota, Water and Sewer Revenue Bonds, Series 2009B: 0.000%, 10/01/21 4/19 at 89.45 AA+ 0.000%, 10/01/22 4/19 at 85.14 AA+ 0.000%, 10/01/23 4/19 at 80.85 AA+ Total Water and Sewer $ Total Long-Term Investments (cost $122,978,333) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (51.2)% (5) ) Other Assets Less Liabilities – (1.5)% ) Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.5%. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 49 NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 156.0% (100.0% of Total Investments) MUNICIPAL BONDS – 156.0% (100.0% of Total Investments) Consumer Staples – 3.9% (2.5% of Total Investments) $ Missouri Development Finance Board, Solid Waste Disposal Revenue Bonds, Procter and Gamble Inc., Series 1999, 5.200%, 3/15/29 (Alternative Minimum Tax) No Opt. Call AA– $ Education and Civic Organizations – 21.0% (13.5% of Total Investments) Curators of the University of Missouri, System Facilities Revenue Bonds, Refunding Series 2014A, 4.000%, 11/01/33 11/24 at 100.00 AA+ Lincoln University, Missouri, Auxiliary System Revenue Bonds, Series 2007, 5.125%, 6/01/37 – AGC Insured 6/17 at 100.00 AA Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Kansas City University of Medicine and Biosciences, Series 2013A, 5.000%, 6/01/33 6/23 at 100.00 A1 Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Saint Louis College of Pharmacy, Series 2013, 5.500%, 5/01/43 5/23 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, Southwest Baptist University Project, Series 2012, 5.000%, 10/01/33 10/22 at 100.00 BBB– Missouri Health and Educational Facilities Authority, Educational Facilities Revenue Bonds, University of Central Missouri, Series 2013C2, 5.000%, 10/01/34 10/23 at 100.00 A Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of Health Sciences, Series 2011, 5.250%, 10/01/41 10/21 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, A.T. Still University of Health Sciences, Series 2014, 5.000%, 10/01/39 10/23 at 100.00 A– Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, Series 2011A, 6.500%, 10/01/35 10/18 at 103.00 BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Washington University, Series 2011B, 5.000%, 11/15/37 11/21 at 100.00 AAA Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, Series 2011, 5.000%, 4/01/36 4/21 at 100.00 A2 Northwest Missouri State University, Housing System Revenue Bonds, Refunding Series 2012, 3.125%, 6/01/29 No Opt. Call A3 Total Education and Civic Organizations Health Care – 37.3% (23.9% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Saint Francis Medical Center, Series 2009A, 5.750%, 6/01/39 6/19 at 100.00 AA– Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Southeast Missouri Hospital Association, Series 2007: 5.000%, 6/01/27 6/17 at 100.00 B 5.000%, 6/01/36 6/17 at 100.00 B Cass County, Missouri, Hospital Revenue Bonds, Series 2007, 5.625%, 5/01/38 11/16 at 100.00 BBB– Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional Medical Center, Series 2007, 5.000%, 12/01/37 12/17 at 100.00 N/R Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2011, 5.500%, 2/15/31 2/21 at 100.00 BBB+ Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman Health System, Series 2015, 5.000%, 2/15/35 2/24 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, SSM Health Care, Series 2014A, 5.000%, 6/01/31 6/24 at 100.00 AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, BJC Health System, Series 2015A, 4.000%, 1/01/45 No Opt. Call AA 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Capital Region Medical Center, Series 2011, 5.000%, 11/01/27 11/20 at 100.00 A3 $ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2013A, 5.000%, 11/15/44 11/23 at 100.00 A2 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Heartland Regional Medical Center, Series 2012, 5.000%, 2/15/37 2/22 at 100.00 A1 Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Mercy Health, Series 2012, 4.000%, 11/15/42 No Opt. Call AA– Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, Saint Luke’s Episcopal and Presbyterian Hospitals, Series 2011, 5.000%, 12/01/25 12/21 at 100.00 A+ Missouri Health and Educational Facilities Authority, Health Facility Revenue Bonds, St. Luke’s Health System, Series 2010A: 40 5.250%, 11/15/25 11/20 at 100.00 A+ 5.000%, 11/15/30 11/20 at 100.00 A+ Missouri Health and Educational Facilities Authority, Health Facilities Revenue Bonds, CoxHealth, Series 2015A, 5.000%, 11/15/32 11/25 at 100.00 A2 Saline County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, John Fitzgibbon Memorial Hospital Inc., Series 2010, 5.600%, 12/01/28 12/20 at 100.00 BBB– St. Louis County Industrial Development Authority, Missouri, Healthcare Facilities Revenue Bonds, Ranken-Jordan Project, Refunding Series 2007, 5.000%, 11/15/27 11/16 at 100.00 N/R Total Health Care Housing/Single Family – 0.7% (0.5% of Total Investments) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007A-1, 4.700%, 9/01/27 (Alternative Minimum Tax) 9/16 at 100.00 AA+ 80 Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership Loan Program, Series 2007C-1, 4.800%, 9/01/38 (Alternative Minimum Tax) 3/17 at 100.00 AA+ Total Housing/Single Family Long-Term Care – 12.9% (8.2% of Total Investments) Bridgeton Industrial Development Authority, Missouri, Senior Housing Revenue Bonds, The Sarah Community Project, Series 2013, 4.500%, 5/01/28 5/18 at 100.00 N/R Joplin Industrial Development Authority, Missouri, Revenue Bonds, Christian Homes Inc., Series 2007F, 5.750%, 5/15/31 5/17 at 100.00 BBB– Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village Obligated Group, Series 2007A, 5.125%, 8/15/32 8/17 at 100.00 BBB– Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village Obligated Group, Series 2014A, 5.250%, 8/15/39 No Opt. Call BBB– Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services Projects, Series 2011, 6.000%, 2/01/41 2/21 at 100.00 BBB+ Missouri Health and Educational Facilities Authority, Revenue Bonds, Lutheran Senior Services Projects, Series 2014A, 5.000%, 2/01/44 2/24 at 100.00 BBB+ St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Chesterfield, Series 2012, 5.000%, 9/01/42 No Opt. Call BBB– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2012: 5.000%, 9/01/32 No Opt. Call A– 5.000%, 9/01/42 9/22 at 100.00 A– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of Sunset Hills, Series 2013A, 5.875%, 9/01/43 9/23 at 100.00 A– St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village of West County, Series 2007A, 5.500%, 9/01/28 9/17 at 100.00 BBB– Total Long-Term Care Nuveen Investments 51 NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 11.0% (7.0% of Total Investments) $ Branson Reorganized School District R-4, Taney County, Missouri, General Obligation Bonds, School Building Series 2012, 4.375%, 3/01/32 3/22 at 100.00 A+ $ Independence School District, Jackson County, Missouri, General Obligation Bonds, Series 2010, 5.000%, 3/01/27 3/20 at 100.00 AA+ Jackson County Reorganized School District 4, Blue Springs, Missouri, General Obligation Bonds, School Building Series 2013A, 5.000%, 3/01/31 3/21 at 100.00 AA Missouri School Boards Association, Lease Participation Certificates, Clay County School District 53 Liberty, Series 2007, 5.250%, 3/01/27 – AGM Insured 3/17 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 22.9% (14.7% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales Tax Appropriation Bonds, Refunding Combined Lien Series 2013A, 5.000%, 10/01/33 10/22 at 100.00 AA+ Excelsior Springs Community Center, Missouri, Sales Tax Revenue Bonds, Series 2014, 4.000%, 3/01/27 – AGM Insured 3/23 at 100.00 AA Fulton, Missouri, Tax Increment Revenue Bonds, Fulton Commons Redevelopment Project, Series 2006, 5.000%, 6/01/28 6/16 at 100.00 N/R Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Howard Bend Levee District, St. Louis County, Missouri, Levee District Improvement Bonds, Series 2013B: 4.875%, 3/01/33 3/23 at 100.00 BBB+ 5.000%, 3/01/38 3/23 at 100.00 BBB+ Jackson County, Missouri, Special Obligation Bonds, Truman Medical Center Project, Series 2011B, 4.350%, 12/01/23 12/21 at 100.00 Aa3 Kansas City Industrial Development Authority, Missouri, Downtown Redevelopment District Revenue Bonds, Series 2011A, 5.000%, 9/01/32 9/21 at 100.00 AA– Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 6/16 at 100.00 N/R Kansas City, Missouri, Special Obligation Bonds, Downtown Redevelopment District, Series 2014C, 5.000%, 9/01/33 9/23 at 100.00 AA– Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, City of Branson – Branson Landing Project, Series 2015A, 4.000%, 6/01/34 6/23 at 100.00 A Monarch-Chesterfield Levee District, St. Louis County, Missouri, Levee District Improvement Bonds, Series 1999, 5.750%, 3/01/19 – NPFG Insured 9/15 at 100.00 AA– Osage Beach, Missouri, Tax Increment Revenue Bonds, Prewitts Point Transportation Development District, Series 2006, 5.000%, 5/01/23 8/15 at 100.00 N/R Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– Saint Louis County Industrial Development Authority, Missouri, Sales Tax Revenue Bonds, Chesterfield Blue Valley Community Improvement District Project, Series 2014A, 5.250%, 7/01/44 7/24 at 100.00 N/R Springfield, Missouri, Special Obligation Bonds, Sewer System Improvements Project, Series 2015, 4.000%, 4/01/35 4/25 at 100.00 Aa2 St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005A: 5.375%, 11/01/24 8/15 at 100.00 N/R 5.500%, 11/01/27 8/15 at 100.00 N/R St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005B, 5.500%, 11/01/27 8/15 at 100.00 N/R Total Tax Obligation/Limited 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation – 12.9% (8.3% of Total Investments) $ Guam International Airport Authority, Revenue Bonds, Series 2013B, 5.500%, 10/01/33 – AGM Insured 10/23 at 100.00 AA $ St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2005, 5.500%, 7/01/18 – NPFG Insured No Opt. Call AA– St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 2007A, 5.000%, 7/01/21 – AGM Insured 7/17 at 100.00 AA Total Transportation U.S. Guaranteed – 12.5% (8.0% of Total Investments) (4) Carroll County Public Water Supply District 1, Missouri, Water System Revenue Bonds, Refunding Series 2009, 6.000%, 3/01/39 (Pre-refunded 3/01/18) 3/18 at 100.00 A– (4) Chesterfield, Missouri, Certificates of Participation, Series 2005, 5.000%, 12/01/24 (Pre-refunded 12/01/15) – FGIC Insured 12/15 at 100.00 Aa1 (4) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Iatan 2 Project Series 2006A, 4.125%, 1/01/21 (Pre-refunded 1/01/16) – AMBAC Insured 1/16 at 100.00 A2 (4) Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point Project, Series 2006, 5.000%, 1/01/34 (Pre-refunded 1/01/16) – NPFG Insured 1/16 at 100.00 AA– (4) Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park Projects, Series 2000A, 6.125%, 6/01/21 – AMBAC Insured (ETM) 8/15 at 100.00 N/R (4) St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1993D, 5.650%, 7/01/20 (Alternative Minimum Tax) (ETM) No Opt. Call AA+ (4) Total U.S. Guaranteed Utilities – 13.3% (8.5% of Total Investments) Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – BHAC Insured (Alternative Minimum Tax) (UB) (5) 12/16 at 100.00 AA+ Missouri Joint Municipal Electric Utility Commission, Power Project Revenue Bonds, Plum Point Project, Refunding Series 2014A, 5.000%, 1/01/32 1/25 at 100.00 A– Missouri Joint Municipal Electric Utility Commission, Power Supply System Revenue Bonds, MoPEP Facilities, Series 2012: 5.000%, 1/01/32 1/21 at 100.00 A2 5.000%, 1/01/37 1/21 at 100.00 A2 Total Utilities Water and Sewer – 7.6% (4.9% of Total Investments) Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 2006C, 5.000%, 5/01/36 – NPFG Insured 5/17 at 100.00 AAA Metropolitan St. Louis Sewerage District, Missouri, Wastewater System Revenue Bonds, Series 2012A, 5.000%, 5/01/42 5/22 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $47,681,292) Floating Rate Obligations – (6.9)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (55.4)% (6) ) Other Assets Less Liabilities – 6.3% Net Assets Applicable to Common Shares – 100% $ Nuveen Investments 53 NOM Nuveen Missouri Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 35.5%. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 54 Nuveen Investments NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.3% (100.0% of Total Investments) MUNICIPAL BONDS – 148.3% (100.0% of Total Investments) Education and Civic Organizations – 19.8% (13.4% of Total Investments) $ 30 Appalachian State University, North Carolina, Revenue Bonds, Series 2005, 5.250%, 7/15/17 – NPFG Insured 7/15 at 100.00 Aa3 $ Board of Governors of the University of North Carolina, Winston-Salem State University General Revenue Bonds, Series 2013: 5.000%, 4/01/33 4/22 at 100.00 A– 5.125%, 4/01/43 4/22 at 100.00 A– East Carolina University, North Carolina, General Revenue Bonds, Series 2014A, 5.000%, 10/01/41 10/23 at 100.00 Aa2 Fayetteville State University, North Carolina, Limited Obligation Revenue Bonds, Student Housing Project, Series 2011, 5.000%, 4/01/43 – AGM Insured 4/21 at 100.00 AA North Carolina Capital Facilities Finance Agency, General Revenue Bonds, Duke University, Series 2009B, 5.000%, 10/01/38 4/19 at 100.00 AA+ North Carolina Capital Facilities Finance Agency, Revenue Bonds, Davidson College, Series 2014: 5.000%, 3/01/26 3/22 at 100.00 AA+ 5.000%, 3/01/28 3/22 at 100.00 AA+ 5.000%, 3/01/29 3/22 at 100.00 AA+ 5.000%, 3/01/32 3/22 at 100.00 AA+ North Carolina Capital Facilities Finance Agency, Revenue Bonds, Johnson & Wales University, Series 2013A: 5.000%, 4/01/32 4/23 at 100.00 A2 5.000%, 4/01/33 4/23 at 100.00 A2 North Carolina Capital Facilities Finance Agency, Revenue Bonds, The Methodist University, Series 2012, 5.000%, 3/01/34 3/22 at 100.00 BBB North Carolina Capital Facilities Financing Agency, Revenue Bonds, Duke University, Series 2005A, 5.000%, 10/01/41 10/15 at 100.00 AA+ North Carolina State University at Raleigh, General Revenue Bonds, Series 2013A, 5.000%, 10/01/42 10/23 at 100.00 Aa1 University of North Carolina System, Pooled Revenue Bonds, Series 2005A, 5.000%, 4/01/22 – AMBAC Insured 8/15 at 100.00 A University of North Carolina, Chapel Hill, System Net Revenue Bonds, Series 2007, 5.000%, 12/01/36 12/17 at 100.00 AAA University of North Carolina, Charlotte, General Revenue Bonds, Series 2014: 5.000%, 4/01/32 4/24 at 100.00 Aa3 5.000%, 4/01/33 4/24 at 100.00 Aa3 5.000%, 4/01/35 4/24 at 100.00 Aa3 University of North Carolina, Charlotte, General Revenue Bonds, Series 2015, 5.000%, 4/01/45 4/25 at 100.00 Aa3 University of North Carolina, Greensboro, General Revenue Bonds, Series 2014A, 5.000%, 4/01/39 4/24 at 100.00 Aa3 University of North Carolina, System Pooled Revenue Bonds, Series 2009C: 5.250%, 10/01/28 10/19 at 100.00 A3 5.375%, 10/01/29 10/19 at 100.00 A3 Total Education and Civic Organizations Health Care – 26.2% (17.7% of Total Investments) Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2009A, 5.250%, 1/15/39 1/19 at 100.00 AA– Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Refunding Series 2012A, 5.000%, 1/15/43 1/22 at 100.00 AA– Nuveen Investments 55 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/47 1/18 at 100.00 AA– $ Charlotte-Mecklenburg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA Carolinas HealthCare System, Series 2011A, 5.250%, 1/15/42 1/21 at 100.00 AA– Johnston Memorial Hospital Authority, North Carolina, Mortgage Revenue Bonds, Johnston Memorial Hospital Project, Series 2008A, 5.250%, 10/01/36 – AGM Insured 4/18 at 100.00 AA Nash Health Care Systems, North Carolina, Health Care Facilities Revenue Bonds, Series 2012, 5.000%, 11/01/41 5/22 at 100.00 A– New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical Center, Refunding Series 2013, 5.000%, 10/01/26 10/23 at 100.00 A+ New Hanover County, North Carolina, Hospital Revenue Bonds, New Hanover Regional Medical Center, Series 2006B, 5.125%, 10/01/31 – AGM Insured 10/19 at 100.00 AA North Carolina Medical Care Commission Health Care Facilities Revenue Bonds Novant Health Inc., Series 2010A: 5.250%, 11/01/40 11/20 at 100.00 AA– 5.000%, 11/01/43 11/20 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Refunding Revenue Bonds, Blue Ridge HealthCare, Series 2010A, 5.000%, 1/01/36 1/20 at 100.00 A North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Appalachian Regional HealthCare System, Series 2011A, 6.500%, 7/01/31 7/21 at 100.00 BBB+ North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Duke University Health System, Series 2012A, 5.000%, 6/01/42 6/22 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, FirstHealth of the Carolinas Project, Refunding Series 2012A, 4.000%, 10/01/39 10/17 at 100.00 AA North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Rex Healthcare, Series 2015A, 5.000%, 7/01/44 7/25 at 100.00 AA– North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Wake Forest Baptist Obligated Group, Series 2012A, 5.000%, 12/01/45 No Opt. Call A North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, Cape Fear Valley Health System, Series 2012A, 5.000%, 10/01/27 No Opt. Call A– North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, WakeMed, Series 2012A, 5.000%, 10/01/27 10/22 at 100.00 AA– North Carolina Medical Care Commission, Hospital Revenue Bonds, Southeastern Regional Medical Center, Refunding Series 2012, 5.000%, 6/01/32 6/22 at 100.00 A North Carolina Medical Care Commission, Revenue Bonds, Blue Ridge Healthcare System, Series 2005, 5.000%, 1/01/33 – FGIC Insured 8/15 at 100.00 AA– Northern Hospital District Surry County, North Carolina, Health Care Facilities Revenue Bonds, Series 2008, 6.250%, 10/01/38 4/18 at 100.00 BBB Onslow County Hospital Authority, North Carolina, FHA Insured Mortgage Revenue Bonds, Onslow Memorial Hospital Project, Series 2006, 5.000%, 4/01/31 – NPFG Insured 10/16 at 100.00 AA– Total Health Care Housing/Multifamily – 2.9% (1.9% of Total Investments) Durham Housing Authority, North Carolina, Multifamily Housing Revenue Bonds, JFK Towers Project, Series 2012A, 5.000%, 12/01/47 No Opt. Call A– Mecklenburg County, North Carolina, FNMA Multifamily Housing Revenue Bonds, Little Rock Apartments, Series 2003: 5.150%, 1/01/22 (Alternative Minimum Tax) 7/18 at 100.00 N/R 5.375%, 1/01/36 (Alternative Minimum Tax) 7/18 at 100.00 N/R Total Housing/Multifamily 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 2.1% (1.4% of Total Investments) $ North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2007-29A, 4.800%, 7/01/33 (Alternative Minimum Tax) 1/17 at 100.00 AA $ North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 2011-1, 4.500%, 1/01/28 1/21 at 100.00 AA North Carolina Housing Finance Agency, Home Ownership Revenue Bonds, Series 25-A, 4.900%, 7/01/37 (Alternative Minimum Tax) 7/16 at 100.00 AA Total Housing/Single Family Long-Term Care – 1.5% (1.0% of Total Investments) North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Presbyterian Homes, Series 2006: 5.400%, 10/01/27 10/16 at 100.00 N/R 5.500%, 10/01/31 10/16 at 100.00 N/R North Carolina Medical Care Commission, Revenue Bonds, Pines at Davidson, Series 2006A, 5.000%, 1/01/36 1/16 at 100.00 A– North Carolina Medical Care Commission, Revenue Bonds, United Methodist Retirement Homes Inc., Refunding Series 2013A, 5.000%, 10/01/33 10/23 at 100.00 N/R Total Long-Term Care Materials – 0.6% (0.4% of Total Investments) Columbus County Industrial Facilities and Pollution Control Financing Authority, North Carolina, Environmental Improvement Revenue Bonds, International Paper Company Project, Series 2007A, 4.625%, 3/01/27 3/17 at 100.00 BBB Tax Obligation/General – 5.5% (3.7% of Total Investments) Catawba County, North Carolina, General Obligation Bonds, Limited Obligation Series 2014A: 5.000%, 6/01/30 6/24 at 100.00 Aa2 5.000%, 6/01/31 6/24 at 100.00 Aa2 Durham, North Carolina, General Obligation Bonds, Series 2007: 5.000%, 4/01/21 4/17 at 100.00 AAA 5.000%, 4/01/22 4/17 at 100.00 AAA Forsyth County, North Carolina, General Obligation Bonds, Limited Obligation Series 2009, 5.000%, 4/01/30 4/20 at 100.00 AA+ Wake County, North Carolina, Limited Obligation Bonds, Series 2010, 5.000%, 1/01/37 1/20 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 18.4% (12.4% of Total Investments) Buncombe County, North Carolina, Limited Obligation Bonds, Series 2014A: 5.000%, 6/01/33 6/24 at 100.00 AA+ 5.000%, 6/01/34 6/24 at 100.00 AA+ Charlotte, North Carolina, Certificates of Participation, Transit Projects Phase 2, Series 2008A, 5.000%, 6/01/33 6/18 at 100.00 AA+ Charlotte, North Carolina, Storm Water Fee Revenue Bonds, Refunding Series 2014, 5.000%, 12/01/39 12/24 at 100.00 AAA Dare County, North Carolina, Installment Purchase Contract, Limited Obligation Series 2012B, 5.000%, 6/01/28 6/22 at 100.00 AA– Harnett County, North Carolina, Certificates of Participation, Series 2009: 5.000%, 6/01/28 – AGC Insured 6/19 at 100.00 AA 5.000%, 6/01/29 – AGC Insured 6/19 at 100.00 AA Hillsborough, North Carolina, Special Assessment Revenue Bonds, Series 2013, 7.750%, 2/01/24 2/23 at 100.00 N/R Nuveen Investments 57 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) Jacksonville Public Facilities Corporation, North Carolina, Limited Obligation Bonds, Series 2012: $ 5.000%, 4/01/29 4/22 at 100.00 A1 $ 5.000%, 4/01/30 4/22 at 100.00 A1 5.000%, 4/01/31 4/22 at 100.00 A1 5.000%, 4/01/32 4/22 at 100.00 A1 North Carolina State, Limited Obligation Bonds, Refunding Series 2014C: 5.000%, 5/01/24 No Opt. Call AA+ 5.000%, 5/01/25 5/24 at 100.00 AA+ North Carolina Turnpike Authority, Monroe Connector System State Appropriation Bonds, Series 2011, 5.000%, 7/01/41 7/21 at 100.00 AA Raleigh, North Carolina, Certificates of Participation, Series 2007, 5.000%, 2/01/27 2/17 at 100.00 AA+ Raleigh, North Carolina, Limited Obligation Bonds, Series 2013, 5.000%, 10/01/33 10/23 at 100.00 AA+ Raleigh, North Carolina, Limited Obligation Bonds, Series 2014A: 5.000%, 10/01/25 10/24 at 100.00 AA+ 5.000%, 10/01/26 10/24 at 100.00 AA+ Wilmington, North Carolina, Certificates of Participation, Series 2008A, 5.000%, 6/01/29 6/18 at 100.00 AA+ Wilson County, North Carolina, Certificates of Participation, School Facilities Project, Series 2007, 5.000%, 4/01/25 – AMBAC Insured 4/17 at 100.00 Aa3 Total Tax Obligation/Limited Transportation – 23.6% (15.9% of Total Investments) Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010A, 5.000%, 7/01/39 7/20 at 100.00 Aa3 10 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International Refunding Series 2010B, 5.375%, 7/01/28 (Alternative Minimum Tax) 7/20 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International, Refunding Series 2014A: 5.000%, 7/01/27 7/24 at 100.00 Aa3 5.000%, 7/01/28 7/24 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Charlotte Douglas International, Series 2010B, 5.000%, 7/01/36 (Alternative Minimum Tax) 7/21 at 100.00 Aa3 Charlotte, North Carolina, Airport Revenue Bonds, Refunding Series 2011A, 5.000%, 7/01/41 No Opt. Call Aa3 North Carolina Department of Transportation, Private Activity Revenue Bonds, I-77 HOT (High Occupancy Toll) Lanes Project, Series 2015, 5.000%, 6/30/54 (Alternative Minimum Tax) 6/25 at 100.00 BBB– North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010A, 5.250%, 2/01/40 2/20 at 100.00 A3 North Carolina State Ports Authority, Port Facilities Revenue Bonds, Senior Lien Series 2010B, 5.000%, 2/01/29 2/20 at 100.00 A3 North Carolina Turnpike Authority, Triangle Expressway System Revenue Bonds, Series 2009A: 5.000%, 1/01/21 – AGC Insured 1/19 at 100.00 AA 5.375%, 1/01/26 – AGC Insured 1/19 at 100.00 AA 5.500%, 1/01/29 – AGC Insured 1/19 at 100.00 AA 5.750%, 1/01/39 – AGC Insured 1/19 at 100.00 AA North Carolina Turnpike Authority, Triangle Expressway System Senior Lien Revenue Bonds, Series 2009B: 0.000%, 1/01/31 – AGC Insured No Opt. Call AA 0.000%, 1/01/33 – AGC Insured No Opt. Call AA 0.000%, 1/01/34 – AGC Insured No Opt. Call AA 0.000%, 1/01/35 – AGC Insured No Opt. Call AA 0.000%, 1/01/37 – AGC Insured No Opt. Call AA 0.000%, 1/01/38 – AGC Insured No Opt. Call AA Piedmont Triad Airport Authority, North Carolina, Airport Revenue Bonds, Series 2005A, 5.000%, 7/01/20 – SYNCORA GTY Insured 7/15 at 100.00 A– 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Refunding Series 2010A: $ 5.000%, 5/01/26 No Opt. Call Aa3 $ 5.000%, 5/01/36 5/20 at 100.00 Aa3 Raleigh Durham Airport Authority, North Carolina, Airport Revenue Bonds, Series 2007, 5.000%, 5/01/37 – FGIC Insured (Alternative Minimum Tax) 5/17 at 100.00 AA+ Total Transportation U.S. Guaranteed – 14.8% (10.0% of Total Investments) (4) Albemarle Hospital Authority, North Carolina, Health Care Facilities Revenue Bonds, Series 2007: 5.250%, 10/01/27 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (4) 5.250%, 10/01/38 (Pre-refunded 10/01/17) 10/17 at 100.00 N/R (4) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 4/01/31 (Pre-refunded 4/01/18) – AGM Insured 4/18 at 100.00 AA (4) Craven County, North Carolina, Certificates of Participation, Series 2007: 5.000%, 6/01/23 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) 5.000%, 6/01/27 (Pre-refunded 6/01/17) – NPFG Insured 6/17 at 100.00 AA– (4) Mecklenburg County, North Carolina, Certificates of Participation, Series 2009A, 5.000%, 2/01/27 (Pre-refunded 2/01/19) 2/19 at 100.00 AA+ (4) North Carolina Medical Care Commission, Health Care Facilities Revenue Bonds, Cleveland County Healthcare System, Refunding Series 2011A, 5.750%, 1/01/35 (Pre-refunded 1/01/21) 1/21 at 100.00 N/R (4) North Carolina Medical Care Commission, Hospital Revenue Bonds, Wilson Medical Center, Series 2007: 5.000%, 11/01/20 (Pre-refunded 11/01/17) 11/17 at 100.00 N/R (4) 5.000%, 11/01/27 (Pre-refunded 11/01/17) 11/17 at 100.00 N/R (4) North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 1986, 5.000%, 1/01/20 (ETM) No Opt. Call Aaa Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Series 2006A, 5.000%, 3/01/36 (Pre-refunded 3/01/16) 3/16 at 100.00 AAA Rutherford County, North Carolina, Certificates of Participation, Series 2007, 5.000%, 12/01/27 (Pre-refunded 12/01/17) – AGM Insured 12/17 at 100.00 AA (4) Sampson County, North Carolina, Certificates of Participation, Series 2006, 5.000%, 6/01/34 (Pre-refunded 6/01/17) – AGM Insured 6/17 at 100.00 AA (4) University of North Carolina Wilmington, Certificates of Participation, Student Housing Project Revenue Bonds, Series 2006: 5.000%, 6/01/21 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) 5.000%, 6/01/23 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) 5.000%, 6/01/24 (Pre-refunded 6/01/16) – FGIC Insured 6/16 at 100.00 AA– (4) Total U.S. Guaranteed Utilities – 10.1% (6.8% of Total Investments) North Carolina Capital Facilities Financing Agency, Solid Waste Disposal Revenue Bond, Duke Energy Carolinas Project, Refunding Series 2008B, 4.625%, 11/01/40 11/20 at 100.00 Aa2 North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2005, 5.250%, 1/01/20 – AMBAC Insured 1/16 at 100.00 A– North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2009B, 5.000%, 1/01/26 1/19 at 100.00 A– North Carolina Eastern Municipal Power Agency, Power System Revenue Bonds, Series 2012A, 5.000%, 1/01/25 7/22 at 100.00 A– North Carolina Eastern Municipal Power Agency, Power System Revenue Refunding Bonds, Series 1993B: 6.000%, 1/01/22 No Opt. Call A– 6.000%, 1/01/22 – FGIC Insured No Opt. Call A3 Nuveen Investments 59 NNC Nuveen North Carolina Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities (continued) $ North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2009A, 5.000%, 1/01/30 1/19 at 100.00 A $ North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Refunding Series 2012A: 5.000%, 1/01/18 No Opt. Call A 5.000%, 1/01/19 No Opt. Call A 4.000%, 1/01/20 No Opt. Call A North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2008A, 5.250%, 1/01/20 1/18 at 100.00 A North Carolina Municipal Power Agency 1, Catawba Electric Revenue Bonds, Series 2012B, 5.000%, 1/01/21 No Opt. Call A Total Utilities Water and Sewer – 22.8% (15.4% of Total Investments) Brunswick County, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2012A, 5.000%, 4/01/25 4/22 at 100.00 AA– Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2008: 5.000%, 8/01/28 8/18 at 100.00 AA+ 5.000%, 8/01/35 8/18 at 100.00 AA+ Cape Fear Public Utility Authority, North Carolina, Water & Sewer System Revenue Bonds, Series 2011, 5.000%, 8/01/31 8/21 at 100.00 AA+ Charlotte, North Carolina, Water and Sewerage System Revenue Bonds, Series 2008, 5.000%, 7/01/38 7/18 at 100.00 AAA Dare County, North Carolina, Utilities System Revenue Bonds, Series 2011: 5.000%, 2/01/36 2/21 at 100.00 AA 5.000%, 2/01/41 2/21 at 100.00 AA Durham, North Carolina, Utility System Revenue Bonds, Refunding Series 2011, 5.000%, 6/01/41 6/21 at 100.00 AAA Mooresville, North Carolina, Enterprise System Revenue Bonds, Refunding Series 2012, 5.000%, 5/01/28 5/22 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2008A, 5.000%, 6/01/23 – NPFG Insured 6/18 at 100.00 AA– Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2009A: 6.000%, 6/01/34 – AGC Insured 6/19 at 100.00 AA 6.000%, 6/01/36 – AGC Insured 6/19 at 100.00 AA Oak Island, North Carolina, Enterprise System Revenue Bonds, Series 2011: 5.625%, 6/01/30 – AGC Insured 6/21 at 100.00 AA 5.750%, 6/01/36 – AGC Insured 6/21 at 100.00 AA Onslow County, North Carolina, Combined Enterprise System Revenue Bonds, Series 2004B, 5.000%, 6/01/23 – SYNCORA GTY Insured 8/15 at 100.00 A+ Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Refunding Series 2012A: 5.000%, 3/01/30 3/22 at 100.00 AAA 5.000%, 3/01/31 3/22 at 100.00 AAA Raleigh, North Carolina, Combined Enterprise System Revenue Bonds, Refunding Series 2013A: 5.000%, 3/01/28 3/23 at 100.00 AAA 5.000%, 3/01/43 3/23 at 100.00 AAA Winston-Salem, North Carolina, Water and Sewer System Revenue Bonds, Series 2007A, 5.000%, 6/01/37 6/17 at 100.00 AAA Total Water and Sewer $ Total Long-Term Investments (cost $343,007,536) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (50.7)% (5) ) Other Assets Less Liabilities – 2.4% (6) Net Assets Applicable to Common Shares – 100% $ 60 Nuveen Investments Investments in Derivatives as of May 31, 2015 Credit Default Swaps outstanding: Current Unrealized Buy/Sell Credit Notional Fixed Rate Termination Appreciation Counterparty Reference Entity Protection (7) Spread (8) Amount (Annualized) Date Value (Depreciation) Citibank N.A. Commonwealth of Puerto Rico Buy % $ % 12/20/19 $ $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.2%. Other assets less liabilities includes the unrealized appreciation (depreciation) of certain over-the-counter derivatives as presented on the Statement of Assets and Liabilities. The unrealized appreciation (depreciation) of exchange-cleared and exchange-traded derivatives is recognized as part of the cash collateral at brokers and/or the receivable or payable for variation margin as presented on the Statement of Assets and Liabilities, when applicable. The Fund entered into the credit default swaps to gain investment exposure to the referenced entity. Selling protection has a similar credit risk position to owning the referenced entity. Buying protection has a similar credit risk position to selling the referenced entity short. The credit spread generally serves as an indication of the current status of the payment/performance risk and therefore the likelihood of default of the credit derivative. The credit spread also reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into a credit default swap contract. Higher credit spreads are indicative of higher likelihood of performance by the seller of protection. (ETM) Escrowed to maturity. See accompanying notes to financial statements. Nuveen Investments 61 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value LONG-TERM INVESTMENTS – 148.5% (100.0% of Total Investments) MUNICIPAL BONDS – 148.5% (100.0% of Total Investments) Consumer Staples – 5.4% (3.6% of Total Investments) Guam Economic Development & Commerce Authority, Tobacco Settlement Asset-Backed Bonds, Series 2007A: $ 5.250%, 6/01/32 6/17 at 100.00 B $ 5.625%, 6/01/47 6/17 at 100.00 B Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Bonds, Series 2005A, 0.000%, 5/15/50 8/15 at 11.35 BB– Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.500%, 5/15/39 8/15 at 100.00 BBB Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset Backed Bonds, Series 2007B1, 5.000%, 6/01/47 6/17 at 100.00 B– Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds, Series 2007B2, 5.200%, 6/01/46 6/17 at 100.00 B– Tobacco Settlement Financing Corporation, Virgin Islands, Tobacco Settlement Asset-Backed Bonds, Series 2001, 5.000%, 5/15/31 11/15 at 100.00 A3 Total Consumer Staples Education and Civic Organizations – 11.0% (7.4% of Total Investments) Alexandria Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, Episcopal High School, Series 2012, 3.750%, 1/01/30 No Opt. Call A1 Amherst Industrial Development Authority, Virginia, Revenue Bonds, Sweet Briar College, Series 2006, 5.000%, 9/01/26 9/16 at 100.00 B– Lexington Industrial Development Authority, Virginia, Educational Facilities Revenue Bonds, VMI Development Board Project, Series 2006C, 5.000%, 12/01/36 6/19 at 100.00 Aa2 Prince William County Industrial Development Authority, Virginia, Student Housing Revenue Bonds, George Mason University Foundation Prince William Housing LLC Project, Series 2011A, 5.125%, 9/01/41 9/21 at 100.00 A Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Refunding Bonds, Ana G. Mendez University System, Series 2002, 5.375%, 12/01/21 8/15 at 100.00 BBB– The Rector and Visitors of the University of Virginia, General Pledge Revenue Bonds, Green Series 2015A-2, 5.000%, 4/01/45 4/25 at 100.00 AAA The Rector and Visitors of the University of Virginia, General Revenue Bonds, Series 2008, 5.000%, 6/01/40 6/18 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher Education Financing Program, Series 2009A, 5.000%, 9/01/28 No Opt. Call Aa1 Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee University, Series 2001, 5.375%, 1/01/21 No Opt. Call AA Virginia College Building Authority, Educational Facilities Revenue Bonds, Washington and Lee University, Series 2015A, 5.000%, 1/01/40 1/25 at 100.00 AA Virginia Small Business Finance Authority, Educational Facilities Revenue Bonds, Roanoke College, Series 2011, 5.750%, 4/01/41 4/20 at 100.00 A– Total Education and Civic Organizations Health Care – 28.4% (19.1% of Total Investments) Arlington County Industrial Development Authority, Virginia, Hospital Facility Revenue Bonds, Virginia Hospital Center Arlington Health System, Refunding Series 2010, 5.000%, 7/01/31 7/20 at 100.00 AA– 62 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Charlotte County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Halifax Regional Hospital Incorporated, Series 2007: $ 5.000%, 9/01/27 9/17 at 100.00 A $ 5.000%, 9/01/37 9/17 at 100.00 A Chesterfield County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health, Series 2010C-2, 5.000%, 11/01/42 – AGC Insured 11/20 at 100.00 AA Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, Series 2013A, 5.250%, 1/01/40 1/23 at 100.00 A+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Series 2012A, 5.000%, 5/15/40 5/22 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Inova Health System, Tender Option Bond Trust 11733, 14.836%, 11/15/29 (IF) 5/19 at 100.00 AA+ Fairfax County Industrial Development Authority, Virginia, Hospital Revenue Refunding Bonds, Inova Health System, Series 1993A, 5.000%, 8/15/23 No Opt. Call AA+ Fredericksburg Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2007: 5.250%, 6/15/18 No Opt. Call Baa1 5.250%, 6/15/23 No Opt. Call Baa1 Hanover County Industrial Development Authority, Virginia, Hospital Revenue Bonds, Memorial Regional Medical Center, Series 1995, 6.375%, 8/15/18 – NPFG Insured No Opt. Call AA– Harrisonburg Industrial Development Authority, Virginia, Hospital Facilities Revenue Bonds, Rockingham Memorial Hospital, Series 2006, 5.000%, 8/15/31 – AMBAC Insured 8/16 at 100.00 AA Henrico County Industrial Development Authority, Virginia, Healthcare Revenue Bonds, Bon Secours Health System, Series 1996, 6.250%, 8/15/20 – NPFG Insured No Opt. Call AA– Prince William County Industrial Development Authority, Virginia, Health Care Facilities Revenue Bonds, Novant Health Obligated Group-Prince William Hospital, Refunding Series 2013B, 5.000%, 11/01/46 11/22 at 100.00 AA– Stafford County Economic Development Authority, Virginia, Hospital Facilities Revenue Bonds, MediCorp Health System, Series 2006: 5.250%, 6/15/25 6/16 at 100.00 Baa1 5.250%, 6/15/26 6/16 at 100.00 Baa1 5.250%, 6/15/31 6/16 at 100.00 Baa1 5.250%, 6/15/37 6/16 at 100.00 Baa1 Virginia Small Business Finance Authority, Healthcare Facilities Revenue Bonds, Sentara Healthcare, Refunding Series 2010, 5.000%, 11/01/40 5/20 at 100.00 AA Virginia Small Business Financing Authority, Wellmont Health System Project Revenue Bonds, Series 2007A, 5.250%, 9/01/37 9/17 at 100.00 BBB+ Winchester Economic Development Authority, Virginia, Hospital Revenue Bonds, Valley Health System Obligated Group, Refunding Series 2014A, 5.000%, 1/01/44 1/24 at 100.00 A+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds Valley Health System Obligated Group, Series 2009E, 5.625%, 1/01/44 1/19 at 100.00 A+ Winchester Industrial Development Authority, Virginia, Hospital Revenue Bonds, Winchester Medical Center, Series 2007, 5.125%, 1/01/31 1/17 at 100.00 A+ Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Aurora Health Care, Inc., Series 2010A, 5.625%, 4/15/39 4/20 at 100.00 A Total Health Care Housing/Multifamily – 2.0% (1.4% of Total Investments) Arlington County Industrial Development Authority, Virginia, Multifamily Housing Mortgage Revenue Bonds, Arlington View Terrace Apartments, Series 2001, 5.150%, 11/01/31 (Mandatory put 11/01/19) (Alternative Minimum Tax) 9/15 at 100.00 AA Virginia Housing Development Authority, Rental Housing Bonds, Series 2010A, 5.000%, 4/01/45 10/19 at 100.00 AA+ Virginia Housing Development Authority, Rental Housing Bonds, Series 2010C, 4.550%, 8/01/32 2/20 at 100.00 AA+ Nuveen Investments 63 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) Virginia Housing Development Authority, Rental Housing Bonds, Series 2015A: $ 3.500%, 3/01/35 3/24 at 100.00 AA+ $ 3.625%, 3/01/39 3/24 at 100.00 AA+ Waynesboro Redevelopment and Housing Authority, Virginia, Multifamily Housing Revenue Bonds, Epworth Manor, GNMA Collateralized Series 2010, 5.000%, 10/20/51 4/20 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 6.7% (4.5% of Total Investments) Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2006, 4.800%, 7/01/29 (Alternative Minimum Tax) 7/15 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2007B, 4.750%, 7/01/32 (Alternative Minimum Tax) 7/16 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-5: 4.550%, 7/01/31 10/22 at 100.00 AAA 4.800%, 7/01/38 10/22 at 100.00 AAA Virginia Housing Development Authority, Commonwealth Mortgage Bonds, Series 2012C-8: 4.400%, 10/01/31 10/22 at 100.00 AAA 4.750%, 10/01/38 10/22 at 100.00 AAA Total Housing/Single Family Long-Term Care – 7.4% (5.0% of Total Investments) Albemarle County Industrial Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Westminster-Canterbury of the Blue Ridge, Series 2007, 5.000%, 1/01/31 1/17 at 100.00 N/R Chesterfield County Health Center Commission, Virginia, Mortgage Revenue Bonds, Lucy Corr Village, Series 2005, 5.625%, 12/01/39 12/15 at 100.00 N/R Fairfax County Economic Development Authority, Virginia, Residential Care Facilities Mortgage Revenue Bonds, Goodwin House, Inc., Series 2007A, 5.125%, 10/01/37 10/17 at 100.00 BBB Fairfax County Economic Development Authority, Virginia, Retirement Center Revenue Bonds, Greenspring Village, Series 2006A: 4.750%, 10/01/26 10/16 at 100.00 A+ 4.875%, 10/01/36 10/16 at 100.00 A+ Henrico County Economic Development Authority, Virginia, Residential Care Facility Revenue Bonds, Westminster Canterbury of Richmond, Refunding Series 2015, 4.000%, 10/01/35 10/20 at 100.00 BBB+ Industrial Development Authority of the County of Prince William, Virginia, Residential Care Facility Revenue Bonds, Westminster at Lake, First Mortgage, Series 2006, 5.125%, 1/01/26 1/17 at 100.00 N/R Roanoke Economic Development Authority, Virginia, Residential Care Facility Mortgage Revenue Refunding Bonds, Virginia Lutheran Homes Brandon Oaks Project, Series 2012, 4.625%, 12/01/27 12/22 at 100.00 N/R Roanoke Industrial Development Authority, Virginia, Residential Revenue Bonds, Virginia Lutheran Homes Incorporated, Series 2006, 5.000%, 12/01/39 12/16 at 100.00 N/R Suffolk Industrial Development Authority, Virginia, Retirement Facilities First Mortgage Revenue Bonds, Lake Prince Center, Series 2006, 5.300%, 9/01/31 9/16 at 100.00 N/R Virginia Beach Development Authority, Virginia, Residential Care Facility Mortgage Revenue Bonds, Westminster Canterbury on Chesapeake Bay, Series 2005, 5.000%, 11/01/22 11/15 at 100.00 N/R Total Long-Term Care Tax Obligation/General – 8.4% (5.7% of Total Investments) Bristol, Virginia, General Obligation Bonds, Refunding & Improvement Series 2010, 5.000%, 7/15/25 7/20 at 100.00 A Chesterfield County, Virginia, General Obligation Bonds, Public Improvement Series 2009A, 5.000%, 1/01/16 No Opt. Call AAA Chesterfield County, Virginia, General Obligation Bonds, Refunding Public Improvement Series 2014B, 4.000%, 1/01/16 No Opt. Call AAA Fairfax County, Virginia, General Obligation Bonds, Public Improvement Series 2011A, 5.000%, 4/01/16 No Opt. Call AAA 64 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Portsmouth, Virginia, General Obligation Bonds, Refunding Series 2010D, 5.000%, 7/15/34 7/20 at 100.00 AA $ Puerto Rico, General Obligation and Public Improvement Bonds, Series 1998, 6.000%, 7/01/15 – NPFG Insured No Opt. Call AA– Puerto Rico, General Obligation Bonds, Series 2004A, 5.000%, 7/01/15 – AGM Insured 6/15 at 100.00 AA Richmond, Virginia, General Obligation Bonds, Refunding & Improvement Series 2012B, 5.000%, 7/15/15 No Opt. Call AA+ Suffolk, Virginia, General Obligation Bonds, Series 2005, 5.000%, 12/01/15 No Opt. Call AAA Virginia Beach, Virginia, General Obligation Bonds, Series 2004B, 5.000%, 5/01/16 No Opt. Call AAA Total Tax Obligation/General Tax Obligation/Limited – 21.6% (14.6% of Total Investments) Buena Vista Public Recreational Facilities Authority, Virginia, Lease Revenue Bonds, Golf Course Project, Series 2005A: 5.250%, 7/15/25 – ACA Insured 7/15 at 100.00 N/R 5.500%, 7/15/35 – ACA Insured 7/15 at 100.00 N/R Cumberland County, Virginia, Certificates of Participation, Series 1997, 6.375%, 7/15/17 No Opt. Call N/R Dulles Town Center Community Development Authority, Loudon County, Virginia Special Assessment Refunding Bonds, Dulles Town Center Project, Series 2012, 4.250%, 3/01/26 No Opt. Call N/R Fairfax County Economic Development Authority, Virginia, Transportation District Improvement Revenue Bonds, Silver Line Phase 1 Project, Series 2011, 5.000%, 4/01/27 No Opt. Call AA Government of Guam, Business Privilege Tax Bonds, Series 2011A: 5.000%, 1/01/31 1/22 at 100.00 A 5.250%, 1/01/36 1/22 at 100.00 A Montgomery County Industrial Development Authority, Virginia, Public Facility Lease Revenue Bonds, Public Projects Series 2008, 5.000%, 2/01/29 2/18 at 100.00 AA– Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.500%, 7/01/29 – AMBAC Insured No Opt. Call CCC+ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/29 – AMBAC Insured No Opt. Call CCC+ 0.000%, 7/01/43 – AMBAC Insured No Opt. Call CCC+ Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005C, 0.000%, 7/01/28 – AMBAC Insured No Opt. Call CCC+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/41 – NPFG Insured No Opt. Call AA– 5 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/18 – NPFG Insured No Opt. Call AA– Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2007CC, 5.500%, 7/01/28 – NPFG Insured No Opt. Call AA– 95 Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C, 5.000%, 2/01/37 – SYNCORA GTY Insured No Opt. Call N/R Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien Series 2010A, 5.000%, 10/01/29 10/20 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 5.000%, 10/01/25 10/19 at 100.00 BBB Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2012A: 5.000%, 10/01/32 10/22 at 100.00 BBB 5.000%, 10/01/32 – AGM Insured 10/22 at 100.00 AA Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Subordinate Lien Series 2010B, 5.250%, 10/01/29 10/20 at 100.00 Baa2 Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2011A: 5.000%, 2/01/17 No Opt. Call AA+ 4.000%, 2/01/29 No Opt. Call AA+ Nuveen Investments 65 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Tender Option Bond Trust 4B, 13.271%, 2/01/28 (IF) (4) 2/19 at 100.00 AA+ $ Virginia Commonwealth Transportation Board, Federal Transportation Grant Anticipation Revenue Notes, Series 2012A, 5.000%, 9/15/16 No Opt. Call Aa1 Virginia Public Building Authority, Public Facilities Revenue Bonds, Refunding Series 2015B, 5.000%, 8/01/16 (WI/DD, Settling 6/09/15) No Opt. Call AA+ Virginia Public Building Authority, Public Facilities Revenue Bonds, Series 2006, 5.000%, 8/01/15 No Opt. Call AA+ Virginia Public Building Authority, Public Facilities Revenue Bonds, Series 2007A, 5.000%, 8/01/15 No Opt. Call AA+ Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Financing Program, Series 2012A, 5.000%, 11/01/42 No Opt. Call AAA Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Financing Program, Series 2012B, 4.000%, 11/01/15 No Opt. Call AAA 95 Virginia Resources Authority, Infrastructure Revenue Bonds, Pooled Loan Bond Program, Series 2002A, 5.000%, 5/01/19 8/15 at 100.00 AA Virginia Transportation Board, Transportation Revenue Bonds, U.S. Route 58 Corridor Development Program, Series 2006C, 5.000%, 5/15/23 No Opt. Call AA+ Total Tax Obligation/Limited Transportation – 25.3% (17.0% of Total Investments) Chesapeake Bay Bridge and Tunnel Commission, Virginia, General Resolution Revenue Refunding Bonds, Series 1998, 5.500%, 7/01/25 – NPFG Insured No Opt. Call AA– Chesapeake, Virginia, Transportation System Senior Toll Road Revenue Bonds, Capital Appreciation Series 2012B: 0.000%, 7/15/32 7/28 at 100.00 BBB 0.000%, 7/15/40 7/28 at 100.00 BBB 0.000%, 7/15/40 – AGM Insured 7/28 at 100.00 AA Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Refunding Series 2010B, 5.000%, 10/01/26 (Alternative Minimum Tax) 10/20 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2005A, 5.250%, 10/01/16 – NPFG Insured (Alternative Minimum Tax) 10/15 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2007B, 5.000%, 10/01/35 – AMBAC Insured (Alternative Minimum Tax) 10/17 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2009C: 5.250%, 10/01/22 No Opt. Call AA– 5.000%, 10/01/28 10/18 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Airport System Revenue Bonds, Series 2010A: 5.000%, 10/01/30 10/20 at 100.00 AA– 5.000%, 10/01/35 10/20 at 100.00 AA– Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles Metrorail Capital Appreciation, Second Senior Lien Series 2010B, 0.000%, 10/01/44 10/28 at 100.00 BBB+ Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Second Senior Lien Revenue Bonds, Series 2009B: 0.000%, 10/01/26 – AGC Insured No Opt. Call AA 0.000%, 10/01/34 – AGC Insured No Opt. Call AA 0.000%, 10/01/36 – AGC Insured No Opt. Call AA 0.000%, 10/01/39 – AGC Insured No Opt. Call AA Richmond Metropolitan Authority, Virginia, Revenue Refunding Bonds, Expressway System, Series 2002, 5.250%, 7/15/22 – FGIC Insured No Opt. Call AA– Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012A: 5.125%, 7/01/49 No Opt. Call BBB– 5.000%, 7/01/52 No Opt. Call BBB– 66 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Transportation (continued) Route 460 Funding Corporation, Virginia, Toll Road Revenue Bonds, Series 2012B: $ 0.000%, 7/01/28 No Opt. Call BBB– $ 0.000%, 7/01/29 No Opt. Call BBB– 0.000%, 7/01/30 No Opt. Call BBB– 0.000%, 7/01/37 No Opt. Call BBB– 0.000%, 7/01/45 No Opt. Call BBB– Virginia Port Authority, Port Facilities Revenue Refunding Bonds Series 2010, 5.000%, 7/01/40 7/19 at 100.00 Aa3 Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, 95 Express Lanes LLC Project, Series 2012, 5.000%, 1/01/40 (Alternative Minimum Tax) 1/22 at 100.00 BBB– Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River Crossing, Opco LLC Project, Series 2012: 5.250%, 1/01/32 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 6.000%, 1/01/37 (Alternative Minimum Tax) 7/22 at 100.00 BBB– 5.500%, 1/01/42 (Alternative Minimum Tax) 7/22 at 100.00 BBB– Total Transportation U.S. Guaranteed – 18.2% (12.2% of Total Investments) (5) Bristol, Virginia, General Obligation Utility System Revenue Bonds, Series 2002, 5.000%, 11/01/24 – AGM Insured (ETM) No Opt. Call AA (5) Bristol, Virginia, Utility System Revenue Refunding Bonds, Series 2001, 5.000%, 7/15/21 – AGM Insured (ETM) No Opt. Call AA (5) Capital Region Airport Commission, Virginia, Airport Revenue Bonds, Refunding Series 2005A, 5.000%, 7/01/18 (Pre-refunded 7/01/15) – AGM Insured 7/15 at 100.00 AA (5) Fairfax County Economic Development Authority, Virginia, Lease Revenue Bonds, Joint Public Uses Community Project, Series 2006, 5.000%, 5/15/18 (Pre-refunded 5/15/16) 5/16 at 100.00 AA+ (5) Greater Richmond Convention Center Authority, Virginia, Hotel Tax Revenue Bonds, Series 2005, 5.000%, 6/15/15 – NPFG Insured (ETM) No Opt. Call A1 (5) James City County Economic Development Authority, Virginia, Lease Revenue Bonds, County Government Projects, Series 2005, 5.000%, 7/15/19 (Pre-refunded 7/15/15) 7/15 at 100.00 AA+ (5) Loudoun County, Virginia, General Obligation Bonds, Series 2006B, 5.000%, 12/01/25 (Pre-refunded 12/01/16) 12/16 at 100.00 AAA Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, 5.500%, 7/01/18 – NPFG Insured No Opt. Call A3 (5) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2005BB, 5.250%, 7/01/22 – AGM Insured No Opt. Call A2 (5) Richmond, Virginia, General Obligation Bonds, Public Improvement Series 2009A, 5.000%, 7/15/22 (Pre-refunded 7/15/19) 7/19 at 100.00 AA+ (5) Richmond, Virginia, General Obligation Bonds, Refunding Public Improvement Series 2005A, 5.000%, 7/15/17 (Pre-refunded 7/15/15) – AGM Insured 7/15 at 100.00 AA+ (5) Stafford County Economic Development Authority, Virginia, Public Project Lease Revenue Bonds, Series 2008: 5.000%, 4/01/33 – AGC Insured (Pre-refunded 4/01/18) (UB) 4/18 at 100.00 AA (5) 5.000%, 4/01/33 – AGC Insured (Pre-refunded 4/01/18) (UB) 4/18 at 100.00 AA (5) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2006A: 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) 5.000%, 8/01/23 (Pre-refunded 8/01/16) – NPFG Insured 8/16 at 100.00 A3 (5) Stafford County and Staunton Industrial Development Authority, Virginia, Revenue Bonds, Virginia Municipal League and Virginia Association of Counties Finance Program, Series 2007C: 50 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 60 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) 5.000%, 2/01/37 (Pre-refunded 2/01/17) – SYNCORA GTY Insured 2/17 at 100.00 N/R (5) Virginia Beach, Virginia, General Obligation Bonds, Series 2005, 5.000%, 1/15/20 (Pre-refunded 1/15/16) 1/16 at 100.00 AAA Nuveen Investments 67 NPV Nuveen Virginia Premium Income Municipal Fund Portfolio of Investments (continued) May 31, 2015 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) Virginia Beach, Virginia, General Obligation Bonds, Series 2008: $ 5.000%, 10/01/27 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA $ 5.000%, 10/01/26 (Pre-refunded 10/01/17) (UB) 10/17 at 100.00 AAA Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Series 2009A, 5.000%, 2/01/22 (Pre-refunded 2/01/19) 2/19 at 100.00 AA+ (5) Virginia College Building Authority, Educational Facilities Revenue Bonds, 21st Century College Program, Tender Option Bond Trust 3B, 13.271%, 2/01/27 (Pre-refunded 2/01/19) (IF) (4) 2/19 at 100.00 AA+ (5) 30 Virginia College Building Authority, Educational Facilities Revenue Bonds, Public Higher Education Financing Program, Series 2009A, 5.000%, 9/01/28 (Pre-refunded 9/01/18) 9/18 at 100.00 N/R (5) Virginia Public School Authority, School Financing Bonds, 1997 Resolution, Series 2005C, 5.000%, 8/01/17 (Pre-refunded 8/01/15) 8/15 at 100.00 AA+ (5) Virginia Resources Authority, Clean Water State Revolving Fund Revenue Bonds, Series 2008, 5.000%, 10/01/19 (Pre-refunded 10/01/18) 10/18 at 100.00 AAA Wisconsin Public Power Incorporated System, Power Supply System Revenue Bonds, Series 2005A, 5.000%, 7/01/35 (Pre-refunded 7/01/15) – AMBAC Insured 7/15 at 100.00 AA+ (5) Total U.S. Guaranteed Utilities – 2.7% (1.8% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2012A: 5.000%, 10/01/30 – AGM Insured 10/22 at 100.00 AA 5.000%, 10/01/34 10/22 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2007UU, 5.000%, 7/01/19 – NPFG Insured No Opt. Call AA– Virgin Islands Water and Power Authority, Electric System Revenue Bonds, Refunding Series 2007A, 5.000%, 7/01/24 7/17 at 100.00 BB+ York County Economic Development Authority, Virginia, Pollution Control Revenue Bonds, Virginia Electric and Power Company Project, Refunding Series 2009A, 1.875%, 5/01/33 (Mandatory put 5/16/19) No Opt. Call A2 Total Utilities Water and Sewer – 11.4% (7.7% of Total Investments) Fairfax County, Virginia, Sewer Revenue Bonds, Series 2012, 5.000%, 7/15/18 No Opt. Call AAA Guam Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2013, 5.500%, 7/01/43 7/23 at 100.00 A– Hampton Roads Sanitation District, Virginia, Wastewater Revenue Bonds, Series 2012A, 5.000%, 1/01/39 No Opt. Call AA+ Henry County Public Service Authority, Virginia, Water and Sewerage Revenue Refunding Bonds, Series 2001: 5.500%, 11/15/17 – AGM Insured No Opt. Call AA 5.500%, 11/15/19 – AGM Insured No Opt. Call AA Norfolk, Virginia, Water Revenue Bonds, Series 2015A, 5.250%, 11/01/44 11/24 at 100.00 AA+ Upper Occoquan Sewage Authority, Virginia, Regional Sewerage System Revenue Refunding Bonds, Series 2004, 5.000%, 7/01/15 – NPFG Insured No Opt. Call AAA Virginia Beach, Virginia, Water and Sewer System Revenue Bonds, Series 2005, 5.000%, 10/01/30 10/15 at 100.00 AAA Virginia Resources Authority, Clean Water State Revolving Fund Revenue Bonds, Refunding Series 2010A, 5.000%, 10/01/15 No Opt. Call AAA 68 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Virginia Resources Authority, Water and Sewerage System Revenue Bonds, Goochland County – Tuckahoe Creek Service District Project, Series 2012, 0.000%, 11/01/34 11/22 at 63.13 AA $ Virginia State Resources Authority, Clean Water Revenue Bonds, Series 2007, Trust 3036, 13.193%, 10/01/15 (IF) No Opt. Call AAA Total Water and Sewer $ Total Long-Term Investments (cost $365,637,981) Floating Rate Obligations – (3.6)% ) Variable Rate Demand Preferred Shares, at Liquidation Value – (49.2)% (6) ) Other Assets Less Liabilities – 4.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate Demand Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.1%. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Note 3 – Portfolio Securities and Investments in Derivatives, Inverse Floating Rate Securities for more information. (WI/DD) Investment, or portion of investment, purchased on a when-issued or delayed delivery basis. See accompanying notes to financial statements. Nuveen Investments 69 Statement of Assets and Liabilities May 31, 2015 Georgia Maryland Minnesota Dividend Premium Municipal Advantage 2 Income Income (NKG ) (NMY ) (NMS ) Assets Long-term investments, at value (cost $212,148,687, $495,342,858 and $122,978,333, respectively) $ $ $ Cash — Credit default swaps premiums paid — — Unrealized appreciation on credit default swaps — — Receivable for: Interest Investments sold — Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations — Payable for: Common share dividends Common shares repurchased and retired — — Interest Investments purchased — Offering costs Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value — — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $0.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. 70 Nuveen Investments North Missouri Carolina Virginia Premium Premium Premium Income Income Income (NOM ) (NNC ) (NPV ) Assets Long-term investments, at value (cost $47,681,292, $343,007,536 and $365,637,981, respectively) $ $ $ Cash — Credit default swaps premiums paid — — Unrealized appreciation on credit default swaps — — Receivable for: Interest Investments sold Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations — Payable for: Common share dividends Common shares repurchased and retired — — — Interest — Investments purchased — Offering costs — — Variable Rate MuniFund Term Preferred (“VMTP”) Shares, at liquidation value — Variable Rate Demand Preferred (“VRDP”) Shares, at liquidation value — — Accrued expenses: Management fees Trustees fees Other Total liabilities Net assets applicable to common shares $ $ $ Common shares outstanding Net asset value (“NAV”) per common share outstanding $ $ $ Net assets applicable to common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income ) Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to common shares $ $ $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 71 Statement of Operations Georgia Dividend Advantage 2 (NKG) Maryland Premium Income (NMY) Minnesota Municipal Income (NMS) Year Year Eleven Months Ten Months Ended Ended Ended Ended 5/31/15 5/31/15 5/31/15 6/30/14 Investment Income $ Expenses Management fees Interest expense and amortization of offering costs Administrative fees — — Liquidity fees — Remarketing fees — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Shelf offering expenses — Stock exchange listing fees Investor relations expenses — Other Total expenses before expense reimbursement Expense reimbursement — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) ) ) Swaps ) — — — Change in net unrealized appreciation depreciation of: Investments ) ) ) Swaps — — — Net realized and unrealized gain (loss) Distributions to Preferred Shareholders From net investment income — — — ) Net increase (decrease) in net assets applicable to common shares from operations $ See accompanying notes to financial statements. 72 Nuveen Investments North Missouri Carolina Virginia Premium Premium Premium Income Income Income (NOM) (NNC) (NPV) Year Year Year Ended Ended Ended 5/31/15 5/31/15 5/31/15 Investment Income $ $ $ Expenses Management fees Interest expense and amortization of offering costs Administrative fees — — — Liquidity fees — — Remarketing fees — — Custodian fees Trustees fees Professional fees Shareholder reporting expenses Shareholder servicing agent fees Shelf offering expenses — — Stock exchange listing fees Investor relations expenses Other Total expenses before expense reimbursement Expense reimbursement — — ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from: Investments ) ) ) Swaps — ) — Change in net unrealized appreciation depreciation of: Investments Swaps — — Net realized and unrealized gain (loss) ) Distributions to Preferred Shareholders From net investment income — — — Net increase (decrease) in net assets applicable to common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 73 Statement of Changes in Net Assets Georgia Dividend Advantage 2 (NKG) Maryland Premium Income (NMY) Year Year Year Year Ended Ended Ended Ended 5/31/15 5/31/14 5/31/15 5/31/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) Swaps ) — — — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps — — — Distributions to Preferred Shareholders: From net investment income — Net increase (decrease) in net assets applicable to common shares from operations ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired — — ) — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — ) — Net increase (decrease) in net assets applicable to common shares ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ ) $ $ See accompanying notes to financial statements. 74 Nuveen Investments Minnesota Municipal Income (NMS) Missouri Premium Income (NOM) Eleven Months Ten Months Year Year Year Ended Ended Ended Ended Ended 5/31/15 6/30/14 8/31/13 5/31/15 5/31/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) ) Swaps — Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps — Distributions to Preferred Shareholders: From net investment income — ) ) — — Net increase (decrease) in net assets applicable to common shares from operations ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — — — Cost of shares repurchased and retired — Net increase (decrease) in net assets applicable to common shares from capital share transactions — — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 75 Statement of Changes in Net Assets (continued) North Carolina Premium Income (NNC) Virginia Premium Income (NPV) Year Year Year Year Ended Ended Ended Ended 5/31/15 5/31/14 5/31/15 5/31/14 Operations Net investment income (loss) $ Net realized gain (loss) from: Investments ) ) ) Swaps ) — — — Change in net unrealized appreciation (depreciation) of: Investments ) ) Swaps — — — Distributions to Preferred Shareholders: From net investment income — Net increase (decrease) in net assets applicable to common shares from operations ) Distributions to Common Shareholders From net investment income ) From accumulated net realized gains ) — — ) Decrease in net assets applicable to common shares from distributions to common shareholders ) Capital Share Transactions Common shares: Issued in the Mergers — Net proceeds from shares issued to shareholders due to reinvestment of distributions — Cost of shares repurchased and retired ) — — — Net increase (decrease) in net assets applicable to common shares from capital share transactions ) — — — Net increase (decrease) in net assets applicable to common shares ) ) ) Net assets applicable to common shares at the beginning of period Net assets applicable to common shares at the end of period $ Undistributed (Over-distribution of) net investment income at the end of period $ ) $ ) $ $ See accompanying notes to financial statements. 76 Nuveen Investments Statement of Cash Flows Georgia Dividend Advantage 2 (NKG) Maryland Premium Income (NMY) Minnesota Municipal Income (NMS) Year Year Eleven Months Ten Months Ended Ended Ended Ended 5/31/15 5/31/15 5/31/15 6/30/14 Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Proceeds from (Purchase of) short-term investments, net — — Proceeds from (Payments for) swap contracts, net ) — — — Investment transaction adjustments, net — — Taxes paid on undistributed capital gains — ) ) — Amortization (Accretion) of premiums and discounts, net ) ) Amortization of deferred offering costs — (Increase) Decrease in: Credit default swaps premiums paid ) — — — Receivable for interest ) Receivable for investments sold — ) ) — Other assets Increase (Decrease) in: Payable for common shares repurchased and retired — — — Payable for interest — Payable for investments purchased — — Accrued management fees ) ) — Accrued Trustees fees ) — Accrued other expenses ) ) ) Net realized gain (loss) from: Investments ) Paydowns ) — — — Swaps — — — Change in net unrealized appreciation (depreciation) of: Investments ) Swaps ) — — — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Payments for) deferred offering costs — — ) ) Increase (Decrease) in: Cash overdraft — ) — Floating rate obligations — ) — — Payable for offering costs ) ) — Remarketed preferred shares, at liquidation value — — — ) MTP Shares, at liquidation value — VMTP Shares, at liquidation value — — — Cash distributions paid to common shareholders ) Cost of common shares repurchased and retired — ) — — Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash ) — — Cash at the beginning of period — — — Cash at the end of period $ $ — $ $ — Supplemental Disclosure of Cash Flow Information* Georgia Dividend Advantage 2 (NKG) Maryland Premium Income (NMY) Minnesota Municipal Income (NMS) Cash paid for interest (excluding amortization of offering costs) $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — * See Notes to Financial Statements, Note 1 – General Information and Significant Accounting Policies, Fund Mergers for more information of the non-cash activities related to Minnesota Municipal Income’s (NMS) Merger. See accompanying notes to financial statements. Nuveen Investments 77 Statement of Cash Flows (continued) Missouri North Carolina Virginia Premium Premium Premium Income Income Income (NOM) (NNC) (NPV) Year Year Year Ended Ended Ended 5/31/15 5/31/15 5/31/15 Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Proceeds from (Purchase of) short-term investments, net — — — Proceeds from (Payments for) swap contracts, net — ) — Investment transaction adjustments, net — — — Taxes paid on undistributed capital gains — ) — Amortization (Accretion) of premiums and discounts, net Amortization of deferred offering costs (Increase) Decrease in: Credit default swaps premiums paid — ) — Receivable for interest Receivable for investments sold ) ) Other assets Increase (Decrease) in: Payable for common shares repurchased and retired — — — Payable for interest ) — Payable for investments purchased ) — Accrued management fees ) ) Accrued Trustees fees ) Accrued other expenses ) ) ) Net realized gain (loss) from: Investments Paydowns — — — Swaps — — Change in net unrealized appreciation (depreciation) of: Investments ) ) ) Swaps — ) — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Payments for) deferred offering costs ) — — Increase (Decrease) in: Cash overdraft ) ) — Floating rate obligations — — — Payable for offering costs ) — Remarketed preferred shares, at liquidation value — — — MTP Shares, at liquidation value ) — — VMTP Shares, at liquidation value — — Cash distributions paid to common shareholders ) ) ) Cost of common shares repurchased and retired — ) — Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash — ) Cash at the beginning of period — — Cash at the end of period $ $ — $ Missouri North Carolina Virginia Premium Premium Premium Income Income Income Supplemental Disclosure of Cash Flow Information (NOM ) (NNC ) (NPV ) Cash paid for interest (excluding amortization of offering costs) $ $ $ Non-cash financing activities not included herein consists of reinvestments of common share distributions — — See accompanying notes to financial statements. 78 Nuveen Investments THIS PAGE INTENTIONALLY LEFT BLANK Nuveen Investments 79 Financial Highlights Selected data for a common share outstanding throughout each period: Investment Operations Less Distributions to Common Shareholders Common Share Beginning Common Share NAV Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to ARPS Shareholders (a) Distributions from Accumulated Net Realized Gains to ARPS Shareholders (a) Total From Net Investment Income From Accumu- lated Net Realized Gains Total Discount Per Shares Repurchased and Retired Ending NAV Ending Share Price Georgia Dividend Advantage 2 (NKG) Year Ended 5/31: $ $ $ ) $
